Exhibit 10.10
AGREEMENT OF LEASE
     Between 109 MORGAN LANE, LLC, a New Jersey limited liability company
(hereinafter referred to as the “Landlord”), and INTEGRA LIFESCIENCES
CORPORATION (hereinafter referred to as the Tenant”).
PREAMBLE
     WHEREAS, Landlord simultaneously herewith purchased the Building, Land and
Premises (as such terms are defined below) pursuant to the Agreement of Sale
dated August 21, 2007 between Landlord and PROVESTCO, INC., a Delaware
corporation (the “Prior Landlord”).
     WHEREAS, Tenant and Prior Landlord entered into a Lease dated October 17,
2006, as amended by the First Amendment to Lease dated as of February 28, 2007
and Second Amendment to Lease dated as of March 16, 2007 (such lease, as
amended, being hereinafter called the “Prior Lease”), pursuant to which Tenant
leased from Prior Landlord 26,750 rentable square feet of floor area described
therein in the Building (the “Initial Space”),
     WHEREAS, Tenant and Landlord desire to enter into this Lease and terminate
the Prior Lease effective as of the date hereof.
     WHEREAS, Landlord and Tenant desire to enter into this Lease pursuant to
which Landlord will lease to Tenant (i) the Initial Space commencing as of
May 15, 2008 and (ii) if Landlord has fulfilled all of its obligations under
Sections 44, 45, 46 and 49 during the applicable periods indicated therein, the
remaining 31,261 rentable square feet of space in the Building (the “Remaining
Space”) commencing on April 1, 2009 (the “Move In Date”), unless Landlord
contributes to any delay in Tenant’s ability to move in by such date, in which
event the Move in Date shall be extended one day for every day of Landlord’s
delay, all pursuant to the terms, conditions, and provisions more particularly
described herein.
BASIC LEASE PROVISIONS AND DEFINITIONS.
     In addition to other terms elsewhere defined in this Lease, the following
terms whenever used in this Lease should have only the meanings set forth in
this section, unless such meanings are expressly modified, limited or expanded
elsewhere herein:

         
(1)
  Date of Lease:   Shall mean as of May 15, 2008.
 
       
(2)
  Building:   Shall mean 109 Morgan Lane, Township of Plainsboro, Middlesex
County, New Jersey (the “Building”).

 



--------------------------------------------------------------------------------



 



         
(3)
  Land:   Shall mean LOT 24 in Block 2001 as shown on the Plainsboro Township
Tax Records, Middlesex County, New Jersey (hereinafter referred to as the
“Land”).
 
       
(4)
  Premises:   Shall mean the Initial Space and/or the Remaining Space, as
applicable, within the Building (from the floor slab up, ceiling down and the
inside face of the finished walls) (the “Premises”), which are shown on the plan
attached hereto and made a part hereof as Exhibit “A”.
 
       
(5)
  Term:   Shall mean a term of the Lease of the Premises (or part thereof) which
shall commence on the applicable Occupancy Date and which shall terminate on the
applicable Termination Date, provided, however, that Tenant shall have
unrestricted access to the Premises immediately after the date of the Lease in
order to prepare the Premises, including but not limited to performing certain
work to finish the interior of the Remaining Space as described herein, for
Tenant’s occupancy thereof by the applicable Rental Commencement Date.

(6)   Commencement Date: Shall mean as of May 15, 2008 for the Initial Space,
and, if Landlord has fulfilled all of its obligations under Sections 44, 45, 46
and 49 during the time periods indicated therein as of the Move In Date for the
Remaining Space pursuant to the requirements of this Lease unless Landlord
contributes to any delay in Tenant’s ability to move in by such date. Landlord
and Tenant hereby acknowledge and confirm that as of May 15, 2008 (i) the Prior
Lease is hereby terminated and neither Landlord nor Tenant shall owe any further
obligation thereunder to the other and (ii) the Lease dated October 5, 2007
between Landlord and Tenant relates to the Initial Space and the Remaining Space
shall not become effective and is null and void.   (7)   Occupancy Date: Shall
mean May 15, 2008 for the Initial Space, and if the Remaining Space becomes
subject to this Lease pursuant to the conditions specified herein, the Move In
Date for the Remaining Space unless Landlord contributes to any delay in
Tenant’s ability to move in by such date.   (8)   Rental Commencement Date:
June 1, 2008 for the Initial Space, and if Landlord has fulfilled all of its
obligations under Sections 44, 45, 46 and 49 during the applicable time periods
indicted therein the Move In Date for the Remaining Space unless Landlord
contributes to any delay in Tenant’s ability to move in by such date.

         
(9)
  Termination Date:   Shall mean May 31, 2018 for both the Initial Space and for
the Remaining Space, unless the term of the Lease is extended by Tenant as
provided herein. If Tenant exercises its option to renew for five years, the
termination date shall be the last day of such five extension period.

2



--------------------------------------------------------------------------------



 



         
(10)
  Five Year Renewal Option:   Provided that Tenant is not in default of any of
Tenant’s obligations under this Lease, Tenant shall have the right to renew the
term of this Lease on all of the terms and provisions set forth herein (except
that the Minimum Rent shall be adjusted as set forth below) for a period of five
years by providing not less than 180 days advance written notice to Landlord of
its election to renew under the terms described herein.

          Minimum Rent:   For the Initial Space from June 1, 2008 through
May 31, 2018:

                    Months     Monthly Rent     Annual Rent   1-4     $
20,062.50     $ 240,750.00   5-16     $ 20,619.79     $ 247,437.50   17-28     $
21,734.38     $ 260,812.50   29-40     $ 22,848.96     $ 274,187.50   41-57    
$ 24,520.83     $ 294,250.00   58-69     $ 25,256.46     $ 303,077.50   70-81  
  $ 25,992.08     $ 311,905.00   82-93     $ 26,772.29     $ 321,267.50   94-105
    $ 27,597.08     $ 331,165.00   106-117     $ 28,421.88     $ 341,062.50  
118-120     $ 28,421.88     $ 341,062.50  

         
 
      For the Remaining Space (if applicable) from the Move In Date through
May 31, 2018: $27,353.38 per month (which is equal to $328,240.56 per year), as
adjusted pursuant to Article 4 of this Lease.

          The Minimum Rent during the renewal term shall be computed in
accordance with the provisions of this Paragraph. In the event the Consumer
Price Index for Urban Wage Earners and Clerical Workers in the City of
Philadelphia published by the Bureau of Labor Statistics of the U.S. Department
of Labor (1982-84 equals 100) (hereinafter called the “Price Index”) or a
successor or substitute index appropriately adjusted, reflects an increase in
the cost of living in the first full calendar month of the renewal term of this
Lease (the “Adjustment Month”) over and above such cost of living as reflected
by the Price Index as it exists for the first month of the initial term hereof
(hereinafter called the “Base Index”), the Minimum Rent during the renewal term
shall be increased to the amount determined by multiplying the Minimum Rent
(applicable to both the Initial Space and the Remaining Space) provided for the
last year of this Lease by a fraction, the numerator of which shall be the Price
Index for the Adjustment Month and the denominator of which shall be the Base
Index. In the event that such determination cannot be made until after the
commencement of the renewal term, the increase of the monthly rental payments
due for the months of the renewal term prior to such determination shall be paid
to Landlord upon the date the next payment of rent is

3



--------------------------------------------------------------------------------



 



due following such determination. In no event shall the Minimum Rent be less
than the Minimum Rent for the last year of the initial term of this Lease.

         
(11)
  Permitted Use:   General office, lab, warehouse and any other lawfully
permitted use.
 
       
(12)
  Tenant’s address:   311 Enterprise Drive
Plainsboro, NJ 08536. 
 
       
(13)
  Landlord’s address:   c/o Rudner Real Estate, 133-A Gaither Drive, Mount
Laurel, New Jersey 08054.
 
       
(14)
  Proportionate Share:    

         
 
      Shall mean 46.1% with respect to the Initial Space and 53.9% with respect
to the Remaining Space.

WITNESSETH
     1. DEMISE OF PREMISES. The Landlord does hereby lease and demise to the
Tenant, and the Tenant does hereby hire and take from the Landlord, upon and
subject to the covenants, agreements, terms, provisions and conditions of this
Lease, the Premises for the Term. Landlord represents and warrants that Landlord
is the fee owner of the Premises
     2. TERM.
          A. The Term for the Initial Space or the Remaining Space, as
applicable, shall commence on the applicable Occupancy Date and shall end on the
applicable Termination Date or date upon which the Term may be sooner terminated
pursuant to the provisions of this Lease or pursuant to law.
     3. RENT.
          A. Minimum Rent (as hereinafter defined) and Additional Rent (as
hereinafter defined) and other charges which shall become due and payable
hereunder as set forth herein are sometimes collectively referred to herein as
“Rent.”
          B. All Rent shall be paid to the Landlord at the Landlord’s address,
or at such other place or to such other person as the Landlord may designate, in
lawful money of the United States of America.
          C. The Tenant does hereby covenant and agree to pay the Rent herein
reserved as and when the same shall become due and payable, without demand
therefor

4



--------------------------------------------------------------------------------



 



and without any set-off or deduction whatsoever, and to keep and perform, and to
permit no violation of, each and every one of the covenants, agreements, terms,
provisions and conditions herein contained on the part and on behalf of the
Tenant to be kept and performed, provided, that set-off or deduction is allowed
in the event that Landlord does not make the required reimbursement allowance
payments to Tenant as described in Section 49.
          D. If the Tenant fails or refuses to pay Rent hereunder and the
Landlord institutes suit for the collection of same or for possession of the
Premises, the Tenant agrees to reimburse the Landlord, as Additional Rent
hereunder, for all reasonable expenses incurred by the Landlord in connection
therewith, including, but not limited to, reasonable attorney’s fees. If the
payment of any sum required to be paid by the Tenant to the Landlord under this
Lease (including, without limiting the generality of the foregoing, Rent,
adjustments or payments made by the Landlord under the provisions of this Lease
for which the Landlord is entitled to reimbursement by the Tenant) shall become
overdue for ten (10) business days beyond the date on which written notice was
given to Tenant of non-payment of rent due and payable as provided in this
Lease, then a delinquency service charge equal to five (5%) percent of the
amount overdue shall become immediately due and payable to the Landlord as
liquidated damages for the Tenant’s failure to make prompt payment. Further,
such delinquency service charge shall be payable on the first day of the month
next succeeding the month during which such late charges become payable as
Additional Rent, together with interest on the amounts overdue from the date on
which they become due and payable computed at the rate of the lower of statutory
rate or twelve (12) percent per annum. In the event of nonpayment of any
delinquency service charges and interest provided for above, the Landlord shall
have, in addition to all other rights and remedies, all the rights and remedies
provided for herein and by law in the case of nonpayment of Rent. No failure by
the Landlord to insist upon the strict performance by the Tenant of the Tenant’s
obligation to pay late charges shall constitute a waiver by the Landlord of its
rights to enforce the provisions of this Article 3 in any instance thereafter
occurring. The provisions of this Article 3 shall not be construed in any way to
extend any notice period provided for in this Lease.
          E. Whenever in this Lease the Tenant is required to pay Additional
Rent or other charges to the Landlord, the Landlord shall have all remedies for
the collection thereof that it may have for the nonpayment of Minimum Rent
hereunder.
          F. This Lease is intended to be a Net, Net, Net Lease and the Rent
reserved hereunder shall be absolutely net to Landlord, except where otherwise
specifically set forth herein.
     4. MINIMUM RENT
          A. Minimum Rent shall be payable in advance without demand in monthly
payments on the first day of each and every calendar month during the Term.
Minimum Rent shall not commence until the applicable Rental Commencement Date.
If the Rental Commencement Date shall be on a day other than the first day of
the month,

5



--------------------------------------------------------------------------------



 



Tenant shall pay in advance a pro rata portion of Minimum Rent for balance of
such month and thereafter commence the payment of the full monthly Minimum Rent
on the first day of the next month following the Rental Commencement Date.
          B. In the event the Tenant extends the Term of the Lease as provided
in Article 2 of this Lease, the Minimum Rent during the Term of the exercised
Renewal Option shall be as set forth in paragraph 2.B.
     5. ADDITIONAL RENT
          A. Commencing on the Move In Date, unless Landlord contributes to any
delay in Tenant’s ability to move in by such date, the Additional Rent (as
hereinafter defined) and other charges shall become due and payable hereunder as
hereinafter specifically provided. The Additional Rent for the Term of the Lease
shall initially be estimated to be $3.63 per square foot or $97,102.50 per annum
for the Initial Space which Tenant shall remit to Landlord in monthly payments
of $8,091.88 on account of the Additional Rent, commencing on the Move In Date,
unless Landlord contributes to any delay in Tenant’s ability to move in by such
date and, if the conditions for the Remaining Space becoming subject to this
Lease are satisfied during the applicable time periods indicated herein, the
estimated $3.63 per square foot or $113,477.43 per annum for the Remaining Space
which Tenant shall remit to Landlord in monthly payments of $9,456.45,
commencing on January 1, 2009 on account of the Additional Rent. “Additional
Rent” shall mean Taxes, Operating Expenses and other charges due to Landlord
from Tenant hereunder.
          B. As used herein, and for the purposes of this Article:
               (1) “Taxes” shall mean real estate taxes and assessments, special
or otherwise, assessments, and other governmental charges, whether general or
special, ordinary and extraordinary, unforeseen as well as foreseen, of every
kind and nature, levied upon or assessed against the Premises imposed by
Federal, State or local governments (but shall not include income, franchise,
capital stock, estate or inheritance taxes or taxes based on receipts of
rentals, unless the same shall be in substitution for or in lieu of a real
estate tax or assessment) and any personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and appurtenances in, upon or
used in connection with the Building and Land for the operation thereof,
provided that if, because of any change in the method of taxation of real
estate, any other or additional tax or assessment is imposed upon the Landlord
or upon or with respect to the Land and/or Building or the Rents or income
therefrom, as or in substitution for or in lieu of any tax or assessment which
would otherwise be a real estate tax, or personal property tax of the type
referred to above, such other tax or assessment shall also be deemed a real
estate tax. Any association or governmental charges which benefit the Premises
beyond the term of this Lease shall be allocated between Landlord and Tenant.

6



--------------------------------------------------------------------------------



 



NOTE: Tenant shall only be responsible for taxes/special assessments that are
incurred during the actual lease term and for that portion that Tenant benefits
from during the Term.
               (2) “Operating Expenses” shall mean and include those actual
expenses incurred by the Landlord in accordance with the terms of this Lease in
respect to the operation, maintenance, insuring and safekeeping of the Premises,
except as set forth hereinbelow, in accordance with accepted principles of sound
management and accounting practices as applied to the operation, maintenance,
insuring and safekeeping of the Premises, including all utility, sewer and
water, maintenance of the roof and structural components of the building and
other charges not billed directly to and/or paid directly by the Tenant.
Operating Expenses shall not include:

  (1)   The cost of any items which under generally accepted accounting
principles consistently applied are properly classified as capital expenditures
for replacements as opposed to repairs which shall at all times be included in
Operating Expenses.     (2)   Leasing commissions, costs, disbursements, and
other expenses incurred for leasing, renovating, or improving space for tenants.
    (3)   Costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for tenants.     (4)   Landlord’s cost of electricity or other service
sold to tenants for which Landlord is to be reimbursed as a charge over the base
rent and additional rent payable under the lease with that tenant.     (5)  
Costs incurred by Landlord for alterations that are considered capital
improvements and replacements under generally accepted accounting principles
consistently applied.     (6)   Depreciation and amortization on the Building.  
  (7)   Costs of a capital nature including capital improvements, capital
repairs, capital equipment, and capital tools, as determined under generally
accepted accounting principles consistently applied.     (8)   Costs incurred
because the Landlord or another tenant violated the terms of any lease.     (9)
  Overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Enterprise Business Center or for
supplies or other materials, to the extent that the costs of the services,
supplies, or materials exceed the competitive costs of the services, supplies,
or materials were they not provided by a subsidiary or affiliate.

7



--------------------------------------------------------------------------------



 



  (10)   Interest on debt or amortization payments on mortgages or deeds of
trust or any other debt for borrowed money.     (11)   Compensation paid to
clerks, attendants, or other persons in commercial concessions operated by
Landlord.     (12)   Rentals and other related expenses incurred in leasing air
conditioning systems, elevators, or other equipment ordinarily considered to be
of a capital nature, except equipment used in providing janitorial services that
is not affixed to the Building.     (13)   Items and services for which Tenant
reimburses Landlord or pays third parties or that Landlord provides selectively
to one or more tenants of the Building other than Tenant without reimbursement.
    (14)   Advertising and promotional expenditures.     (15)   Repairs or other
work needed because of fire, windstorm, or other casualty or cause insured
against by Landlord or to the extent Landlord’s insurance required under this
Lease would have provided insurance, whichever is the greater coverage.     (16)
  Costs incurred in operating the parking facilities for the Building except to
the extent the cost of operating the parking facilities exceeds the revenues
generated from operating the parking facilities.     (17)   Nonrecurring costs
incurred to remedy structural defects in original construction materials or
installations.     (18)   Any costs, fines, or penalties incurred because
Landlord violated any governmental rule or authority.     (19)   Costs incurred
to test, survey, cleanup, contain, abate, remove, or otherwise remedy hazardous
wastes or asbestos containing materials from the Enterprise Business Center
unless the wastes or asbestos containing materials were in or on the Enterprise
Business Center because of Tenant’s negligence or intentional acts.     (20)  
Costs of acquiring, leasing, restoring, insuring or displaying sculptures,
paintings and other objects of art located within the Building.     (21)   Other
expenses that under generally accepted accounting principles consistently
applied would not be considered normal maintenance, repair management, or
operation expenses.

8



--------------------------------------------------------------------------------



 



The Tenant shall pay to Landlord its Proportionate Share of all Taxes, Water and
Sewer, Utilities (if not separately metered), Insurance, and Operating Expenses
pursuant to Section 5 of the Lease. Tenant shall pay for the cost of Trash
removal based upon Tenant’s actual use.
Notwithstanding anything set forth in this Lease to the contrary, upon not less
than (60) days prior written notice to Landlord, subject to the provisions set
forth herein, Tenant shall have the right to assume the Landlord’s obligation to
maintain the common areas of the Building and Land, including, but not limited
to lighting, cleaning the Building exterior and common areas of the Building
interior, trash removal and recycling, repairs and maintenance of the storm
water management system, policing and regulating traffic to and from the Land,
fire suppression and alarm systems, removing snow, ice and debris and
maintaining all landscape areas, (including replacing and replanting flowers,
shrubbery and trees), maintaining and repairing all other exterior improvements
on the Land, all repairs and compliance costs necessitated by laws (the “Common
Area Obligations”). If Tenant exercises its right to assume the Common Area
Obligations, the costs incurred by Tenant in connection with the Common Area
Obligations, together with the administrative costs associated therewith shall
be excluded from the Operating Expenses. If Tenant exercises its right to assume
the Common Area Obligations, Tenant shall (i) perform the Common Area
Obligations and maintain the Building and Land in a manner at least consistent
with the manner in which Landlord performed the Common Area Obligations prior to
the time that Tenant exercised its rights under this Section , (ii) release
Landlord of and from all loss, cost, damage and expense arising from or in any
way related to the Common Area Obligations, and (iii) indemnify, defend and save
Landlord harmless from and against all loss, cost, damage or expense (including
attorneys fees and costs) arising from or in any way related to the Common Area
Obligations and Tenant’s obligations relating to the Common Area Obligations.
          C. Taxes
               (1) The Tenant agrees that, commencing January 1, 2009 and
continuing thereafter during the Term of this Lease, Tenant will pay monthly as
Additional Rent, together with the monthly payments of Minimum Rent, an amount
equal to one-twelfth (1/12th) of its share of the Taxes that are applicable to
the percentage of space in the Building that is covered by the Lease as of such
date. The sum shall be due and payable on an estimated basis in monthly
installments, which shall be reasonably determined by the Landlord, until the
actual sum is known, at which time an adjustment shall be made. Provided,
however, with the Landlord’s consent, which consent shall not be unreasonably
withheld, delayed or conditioned, Tenant shall have the right to institute a
proceeding challenging the amount of the real estate assessment for the Premises
which, if instituted, Tenant or its designees shall conduct promptly, at its own
expense, and free of any expense to Landlord, and if necessary in the name of
and with the cooperation of the Landlord and Landlord shall execute all
documents necessary to accomplish the foregoing. Notwithstanding the foregoing,
Tenant shall promptly pay the then current Taxes when due as provided hereunder.
The Landlord shall not be obligated to bring any action seeking a reduction in
the assessment, and Landlord shall not be in any way liable

9



--------------------------------------------------------------------------------



 



to Tenant in the event any such action by Landlord or Tenant results in an
increase in the assessment.
               (2) If at any time during the Term of this Lease, under the laws
of the State of New Jersey, or any political subdivision thereof, a tax on Rents
is assessed against the Landlord, as a substitution in whole or in part, for a
real estate tax, assessment, water rent, rate or charge, sewer rent, or other
governmental imposition or charge with respect to the Premises, Tenant shall pay
its share of same.
          D. Water and Sewer. The Tenant shall pay monthly, as Additional Rent,
all charges for water and sewer attributable to the Premises. If there are
separate meters installed to monitor Tenant’s use of water and sewer, Tenant
shall be responsible for its actual use as determined by the meter and same
shall immediately be paid by Tenant as Additional Rent when billed as aforesaid.
          E. Utilities and Trash. All utility services used by Tenant at the
Premises shall be separately metered, and Tenant shall arrange to have the
utilities billed in its own name and shall pay all charges thereof directly to
the utility company furnishing the services. Trash removal from the Premises in
containers provided by Landlord shall be Landlord’s responsibility and the cost
thereof shall part of the Operating Expenses. Removal of all samples shall be
Tenant’s responsibility, shall be at Tenant’s sole expense and, Tenant shall not
remove or dispose of any hazardous substance or waste except in accordance with
Article 11 hereof at its sole expense.
          F. Insurance.
          (i) Landlord’s Insurance. Landlord shall, during the Term of the
Lease, procure and keep in force the following insurance, the cost of which will
be deemed Additional Rent payable by Tenant in its Proportionate Share pursuant
to this Lease:
               (a) Property insurance insuring the Premises and improvements
(excluding foundations) against loss or damage resulting from perils covered by
the causes of loss — special form (or the equivalent ISO form in use from time
to time in the state where the Premises is located) including rental income
insurance (i.e., loss of rents and/or income insurance) for a period of not less
than 12 months. Such coverage, if applicable, shall be written on a replacement
cost basis in the full insurable replacement value of the Premises and
improvements with an agreed amount endorsement to prevent coinsurance and shall
cover all equipment, fixtures or tenant improvements other than trade fixtures
and personal property which are owned by Tenant or any third parties located on
or in the Premises.
               (b) Commercial general liability insurance (or the equivalent ISO
form in use from time to time in the state where the Property is located),
naming Tenant as an additional insured, providing coverage against any and all
claims for bodily injury and property damage occurring in or about the

10



--------------------------------------------------------------------------------



 



Building or the Land. Such insurance shall have the combined single limit of not
less than One Million Dollars ($1,000,000) per location with a Two Million
Dollars ($2,000,000) per occurrence aggregate limit.
               (c) Such other insurance as Landlord deems necessary and prudent
and carried by owners of similar properties in the Mercer County, NJ, area, or
as required by Landlord’s mortgagees encumbering the Land.
     (ii) Tenant’s Insurance. Tenant shall, during the Lease Term, procure and
keep in force the following insurance:
          (a) Commercial general liability (hereinafter referred to as “CGL”)
insurance (or the equivalent ISO form in use from time to time in the state
where the Premises is located) naming Landlord, Landlord’s managing agent for
the Premise, if any, and, if requested, Landlord’s mortgage lender, as
additional insured parties, providing coverage against any and all claims for
bodily injury and property damage occurring in, or about the Premises, Building
and Land arising out of use and occupancy of the Premises by Tenant or its
agents, employees or invitees. Such insurance shall have a combined single limit
of not less than One Million Dollars ($1,000,000) per occurrence with Two
Million Dollars ($2,000,000) aggregate limit and an excess umbrella liability
insurance (following form) in the amount of Ten Million Dollars ($10,000,000).
If Tenant has other locations that it owns or leases the policy shall include an
aggregate limit per location endorsement. Such liability insurance shall be
primary and not contributing to any insurance available to Landlord and
Landlord’s insurance shall be in excess thereto. In no event shall the limits of
such insurance be considered as limiting the liability of Tenant under this
Lease and the minimum limits of coverage set forth in this Lease shall not be
construed to limit the coverage available to any additional insured party to an
amount which is less than the full policy limit(s) of all applicable policies
actually carried by Tenant. Notwithstanding any limits of liability set forth
herein or shown on any certificate/evidence of insurance, Landlord shall be
entitled to additional insured status on all liability insurance maintained by
Tenant.
          (b) Property insurance insuring all equipment, trade fixtures,
inventory, fixtures and other personal property located on or in the Premises
(hereinafter referred to as the “Insured Personalty”) for perils covered by the
cause of loss — special form (or the equivalent ISO form in use from time to
time in the state where the Premises is located). Such insurance shall be
written on a replacement cost basis in an amount equal to the full insurable
value of the aggregate of the Insured Personalty and with an agreed amount
endorsement to prevent co-insurance.
          (c) Workers’ compensation insurance in accordance with statutory law.
     (iii) Miscellaneous Requirements.

11



--------------------------------------------------------------------------------



 



          (a) The policies required to be or otherwise maintained by the parties
shall be issued by companies rated A (X) or better in the most current issue of
Best’s Insurance Reports. Insurers shall be admitted insurers in the state in
which the Premises is located, and domiciled in the USA. Any deductible or
retention amounts under any insurance policies required hereunder shall not
exceed $ 10,000.00 as to property and business insurance, and $10,000.00 as to
liability insurance. Certified copies of the policies, or (i) Certificate of
Insurance (ACORD 25) for liability and Evidence of Insurance (ACORD 27 and/or
ACORD 28 ) as to property insurance or (ii) a binder (ACORD 13) followed before
expiration of the binder by a copy of the declarations page(s) of the policy
with a schedule of all endorsements, shall be delivered to Landlord prior to the
Commencement Date and annually thereafter at least thirty (30) days prior to the
expiration date of the old policy. In addition, Tenant shall deliver copies of
any endorsements requested by Landlord. Such forms shall indicate applicable
deductibles, retention, coverage and sub-limits of coverage and shall contain an
endorsement each of the insurance companies named thereon adding any additional
insured party(ies) required herein. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy(ies), provided each such blanket policy expressly affords
coverage to the Property, and to the Landlord and other parties as required by
this Lease.
          (b) Each policy of insurance required to be or otherwise maintained by
Tenant shall provide written notification to Landlord and any other additional
insured party at least thirty (30) days prior to any cancellation or
modification to reduce the insurance coverage.
          (c) In the event Tenant does not purchase the insurance required by
this Lease or keep the same in full force and effect, Landlord may, but shall
not be obligated to purchase the required insurance or such lesser alternative
insurance coverage as Landlord may elect, and pay the premium therefor. Tenant
shall repay to Landlord, as Additional Rent, the amount so paid promptly upon
demand plus an administrative fee of 15% of such premium. In addition, Landlord
may recover from Tenant and Tenant agrees to pay, as Additional Rent, any and
all reasonable expenses (including attorneys’ fee) and damages which Landlord
may sustain by reason of the failure of Tenant to obtain and maintain such
insurance and/or efforts to obtain same from Tenant or from other sources.
          (d) Tenant’s CGL policy shall be primary as to any occurrence on the
Premises and Landlord’s CGL policy shall be primary as to any occurrence
elsewhere in the Building or on the Land.
          G. Operating Expenses.
               (1) The Additional Rent charges for the Operating Expenses for
the Initial Space and, if applicable, for the Remaining Space shall be
reasonably estimated on a monthly basis, and such monthly estimate shall be
payable commencing

12



--------------------------------------------------------------------------------



 



on January 1, 2009 and thereafter with the monthly payment of Minimum Rent and
other Additional Rent. An adjustment to the estimated payments shall be made by
the Landlord each year after the actual cost and expense of the Operating
Expenses of the prior year is known and any overpayments shall be credited
against the next months’ Additional Rent payments due hereunder. Any
underpayments shall be paid by the Tenant to the Landlord within the next
month’s Additional Rent payment next due hereunder, subject to any grace period
set forth hereunder.
               (2) Landlord shall give Tenant each calendar year during the Term
of this Lease by April 1 of each year, a statement showing the amount of the
Operating Expenses for the Initial Space and for the Remaining Space for the
immediately preceding calendar year and an estimate of Tenant’s annual cost for
the current year (hereafter referred to as the “Statements”) for the Initial
Space and for the Remaining Space. Failure by Landlord to give a Statement shall
not constitute a waiver by Landlord of its right to require Tenant’s payment of
the previous year’s Operating Expenses. Provided, however, if the Statement for
the previous year is not given to Tenant by July 1 of each year during the Term,
Tenant shall not be obligated to pay Operating Expenses until a Statement is
given to Tenant.
               (3) If the Tenant shall dispute in writing any specific item or
items or amounts included by the Landlord in any Statement furnished by the
landlord to the Tenant and such dispute is not amicably settled between the
Landlord and the Tenant within one hundred eighty (180) days after the Statement
therefor has been rendered, either party may, during the one hundred eighty
(180) days next following the expiration of the first mentioned one hundred
eighty (180) days (upon written notice to the other party accompanied by a copy
of its letter of submission setting forth the items of dispute) refer such
disputed item or items to arbitration in accordance with Article 36 of this
Lease and the decision rendered in such arbitration shall be conclusive and
binding upon the Landlord and the Tenant. In no event, however, shall any
dispute or the submission of same to arbitration be grounds for any delay or
reduction by the Tenant in the payment of the monies due to the Landlord as
reflected in the Statement in question, except as set forth hereinabove. The
Landlord shall have the right, for a period of twelve (12) months after the
rendering of any Statements (or for a longer period, if reasonably required in
order to ascertain the facts) to send corrected Statements to the Tenant, and
the Tenant shall pay any amount indicated therein to be due to the Landlord
within one hundred twenty (120) days after such corrected Statement has been
rendered. If the Tenant shall not so dispute any item or items of any Statement
or corrected Statement within sixty (60) days after such Statement or corrected
Statement has been rendered, the Tenant shall be deemed to have approved such
Statement or corrected Statement.
               (4) The Landlord shall keep, for a period of one (1) year after
Statements are rendered as provided in this Article 5.G., records in reasonable
detail of the items covered by such Statements and shall permit the Tenant, upon
the giving of reasonable prior notice, to examine and audit such records to
verify such Statements, at reasonable times during business hours.

13



--------------------------------------------------------------------------------



 



     6. [Intentionally Omitted.]
     7. POSSESSION AND COMPLETION. The Landlord anticipates delivery of
possession of the Premises to the Tenant on the applicable Occupancy Date.
Notwithstanding anything contained herein to the contrary, Landlord shall
deliver the Premises to the Tenant on the applicable Occupancy Date in the
condition required under this Lease. Tenant shall thereafter be responsible to
perform the improvements to the Remaining Space described herein. Tenant shall
pay Minimum Rent for the Premises or part thereof commencing on the applicable
Rental Commencement Date and shall pay Additional Rent for the Premises or part
thereof commencing on January 1, 2009. Notwithstanding the immediately preceding
sentence, Tenant agrees to pay for any and all Utilities and Trash pursuant to
Section 5.E. beginning on the applicable Occupancy Date.
     8. USE OF PREMISES.
          A. The Premises shall be used and occupied only for the Permitted Use
and for no other use or purpose without the Landlord’s prior written reasonable
consent. The Tenant shall not use or permit the use of the Premises or any part
thereof in any way which would violate any Certificate of Occupancy for the
Building or any of the covenants, agreements terms, provisions and conditions of
this Lease or for any unlawful purposes or in any unlawful manner and the Tenant
shall not suffer or permit the Premises or any part thereof to be used in any
manner or anything to be done therein or suffer or permit anything to be brought
into or kept in the Premises which, in the reasonable judgment of the Landlord,
shall in any way impair the character, reputation or appearance of the Building,
impair or interfere with any of the Building services or the proper and economic
heating, cleaning, air conditioning or other servicing of the Building required
to be performed by the Landlord, if any.
          B. If any governmental license or permit shall be required for the
proper and lawful conduct of the Tenant’s business or other activity carried on
in the Premises, and if the failure to secure such license or permit would, in
any way, affect the Landlord, the Tenant, at the Tenant’s expense, shall duly
procure and thereafter maintain such license or permit and submit the same to
inspection by the Landlord. The Tenant, at the Tenant’s expense, shall, at all
times, comply with the terms and conditions of each such license or permit.
          C. If by reason of failure of the Tenant to comply with the provisions
of this Lease, including but not limited to, the manner in which the Tenant uses
or occupies the Premises, the insurance rates shall at the commencement of the
Term or at any time thereafter be higher than it otherwise would be, then, the
Tenant shall reimburse the Landlord, as Additional Rent hereunder, for that part
of all insurance premiums thereafter paid or incurred by the Landlord, which
shall have been charged because of such failure or use by the Tenant, and the
Tenant shall make such reimbursement upon the first day of the month following
the billing to the Tenant of such additional cost by

14



--------------------------------------------------------------------------------



 



the Landlord. To the best of Landlord’s knowledge, Tenant’s Permitted Use shall
not, at this time, result in any additional insurance premiums.
     9. REPAIRS, REPLACEMENTS, ALTERATIONS.
          A. The Tenant shall take good care of the Premises and the fixtures
and appurtenances therein. The Tenant shall make, at its own expense, all
repairs and replacements required to keep the Premises and fixtures exclusively
servicing the Premises in good working order and condition. The Tenant shall
maintain, at its own expense, all light bulbs, fluorescent tubes, and lighting
fixtures in the Premises. Tenant shall maintain the HVAC systems in good working
order and engage a service company on an annual basis to provide regular and
routine maintenance of the HVAC systems servicing the Building. All repairs made
by the Tenant shall be at least equal in quality to the original work. The
Tenant1 shall not make any significant installations, alterations, additions or
improvements in or to the Premises without first obtaining the Landlord’s
written consent thereto (which consent may be arbitrarily withheld with respect
to any proposed structural or mechanical alterations or additions). All
alterations, decorations, installations, additions or improvements upon the
Premises made by Tenant and consented to by Landlord, or made by Landlord
(including but not limited to, paneling, partitions, railings, and the like),
except the Tenant’s movable fixtures and furniture, shall become the property of
the Landlord and shall remain upon, and be surrendered with the Premises, as a
part thereof, at the end of the Term.
          B. In the event the Tenant makes any repairs, replacements, or
alterations in or to the Premises, any contractors or subcontractors employed by
the Tenant shall employ only such labor as will not result in jurisdictional
disputes with any labor unions or in strikes against or involving the Landlord
or the Building. The Tenant will inform the Landlord, in writing, of the names
of contractors and/or subcontractors the Tenant proposes using to do work in its
behalf within the Building at least seven (7) days prior to the beginning of any
permitted work.
          C. Landlord hereby covenants and agrees that, notwithstanding anything
contained in this Section 9 or otherwise in the Lease to the contrary, the
Tenant shall have the right to erect a block sign on the Building, which block
sign shall be substantially similar to the block sign erected by Tenant at the
building located at 311 Enterprise Drive with respect to form, substance and
location.
          D. If Landlord shall rent any space in the Building to any other
tenant, then prior to the lease of such space to such tenant, Landlord shall, at
Landlord’s sole cost and expense, construct any and all walls necessary to
divide the space being leased to the new tenant from the Premises, or any part
thereof, and such walls shall be constructed from the floor slab up to the
ceiling, in a good and workmanlike manner and in
 

1   Tenant shall have the right without Landlord’s approval to do up to $10,000
worth of work per year. Unless Landlord agrees to Tenant’s changes in writing,
Landlord shall have the right to require Tenant to place, at its own cost and
expense, the Premises back into its original condition upon termination or
expiration.

15



--------------------------------------------------------------------------------



 



accordance with all applicable rules, regulations, laws, ordinances, statutes
and requirements of all government authorities, including the fire insurance
rating organization and Board of Fire Underwriters and any similar bodies having
jurisdiction thereof.
          E. Tenant intends to make certain alterations at the Premises of which
Tenant shall obtain Landlord’s consent, and Landlord agrees that Landlord shall
not unreasonably withhold, condition, or delay such consent. Neither the fit out
nor the alterations shall be required by Landlord to be removed from the
Premises by Tenant at the end of the term.
     10. TENANT COVENANTS. The Tenant covenants and agrees that the Tenant will:
          A. Faithfully observe and comply with the Rules and Regulations.
Nothing contained in this Lease shall be construed to impose upon the Landlord
any duty or obligation to enforce the Rules and Regulations.
          B. The phrase “Rules and Regulations” as used in this Lease shall mean
all such rules, regulations, statutes and/or laws that are created, enacted
and/or instituted by any governmental authority (federal, state, county or
local) having the authority to do so and which Rules and Regulations apply to
the operation, maintenance, use, appearance and/or safety with respect to the
Land, the Building and/or Premises, and such additional reasonable rules and
regulations as the Landlord hereafter at any time or from time to time may make
and apply to all tenants of the Building and may communicate in writing to the
Tenant, which, in the reasonable judgment of the Landlord, shall be necessary or
desirable for the reputation, safety, care or appearance of the Land, Building
and/or the Premises, or the preservation of good order therein, or the
operation, maintenance, insurance or safekeeping of the Land, Building and/or
the Premises, or the equipment thereof, or the comfort, quiet and convenience of
tenants or others in the Enterprise Business Center; provided, however, that in
the case of any conflict between the provisions of this Lease and any such Rules
and Regulations, the provisions of this Lease shall control.
          C. Permit the Landlord and any mortgagee of the Building or of the
Building and the Land or of the interest of the Landlord therein and any lessor
under any ground or underlying lease, and their representatives, to enter the
Premises at all reasonable hours with reasonable advanced notice, for the
purposes of inspection, or of making repairs, replacements or improvements in or
to the Premises or the Building or equipment, or of complying with any laws,
orders, and requirements of governmental or other authority or of exercising any
right reserved to the Landlord by this Lease (including the right during the
progress of any such repairs, replacements or improvements or while performing
work and furnishing materials in connection with the compliance with any such
laws, orders or requirements to keep and store within the Premises all necessary
materials, tools and equipment). Nothing herein contained, however, shall be
deemed or construed to impose upon the Landlord or any mortgagee of the
Landlord’s interest in the Land and/or Building, any obligation, responsibility
or

16



--------------------------------------------------------------------------------



 



liability whatsoever for the care, supervision or repair of the Premises or the
Building or any parts thereof other than as specifically herein provided.
          D. Not bring or keep in the Premises any property other than such as
might normally be brought upon or kept in the Premises as an incident to the
reasonable use of the Premises for the purposes herein specified.
          E. Not violate, or permit the violation of, any reasonable conditions
imposed by the Landlord’s insurance carriers of which conditions Tenant receives
written notice thereof, and not do anything or permit anything to be done, or
keep anything or permit anything to be kept, in the Premises, which would
increase the insurance rates on the Building or the property therein, or which
would result in insurance companies of good standing refusing to insure the
Building or any such property in amounts and against risks as reasonably
determined by the Landlord.
          F. Permit the Landlord, during business hours, with reasonable
advanced notice, within the six (6) month period next preceding the Termination
Date with respect to all or any part of the Premises, to show the same to
prospective new tenants.
          G. Quit and surrender the Premises at the termination of this Lease
broom clean and in good condition and with all installations, alterations,
additions, and improvements, including partitions which may have been installed
by either of the parties upon the Premises (except that the Tenant’s removable
fixtures and furniture shall remain the Tenant’s property and the Tenant shall
remove the same), ordinary wear and tear from reasonable use and damages caused
by fire or other casualty or condemnation excepted. The Landlord and the Tenant
specifically agree that, notwithstanding anything in this Lease to the contrary,
the Tenant shall not be required to remove any alterations, installations,
additions or improvements made by the Tenant upon the Premises nor to restore
the Premises to its original condition prior to the Termination Date. The
Tenant’s obligations to observe and perform this covenant shall survive the
termination of this Lease.
          H. At any time and from time to time upon not less than ten (10) days’
prior notice by the Landlord to the Tenant, execute, acknowledge and deliver to
the Landlord, or to anyone the Landlord shall designate, a statement of the
Tenant (or if the Tenant is a corporation, an appropriate officer of the Tenant)
in writing certifying that (i) the Tenant has accepted the Premises, has made no
advancements for or on behalf of the Landlord for which it has the right to
conduct from or offset against future rentals as of the date of certification
and the dates to which Rent has been paid in advance, if any, (ii) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (iii) the Tenant is in full and complete possession, (iv) the
Tenant has not discharged or used and does not discharge or use any hazardous or
toxic substance or waste at the Premises which is not properly discharged or
used, and (v) whether or not, to the best knowledge of the signer of such
Certificate, the Landlord is in default in performance of any covenant,
agreement, term, provision or condition contained in this Lease and, if so,

17



--------------------------------------------------------------------------------



 



specifying each such default of which the signer may have knowledge; it being
intended that any such statement delivered pursuant hereto may be relied upon by
any lessor under any ground or underlying lease, or any lessee or mortgagee, or
any prospective purchaser, lessee, mortgagee, or assignee of any mortgage of the
Building and/or the Land or of the Landlord’s interest therein.
          I. Except for the willful or negligent acts of the Landlord, its
agents or employees, indemnify, defend and hold harmless the Landlord against
and from any and all claims by or on behalf of any person or persons, firm or
firms, corporations, arising from the conduct or management of or from any work
or thing whatsoever done by or on behalf of the Tenant in or about the Premises
as well as from the use and occupancy of the Premises by the Tenant, and further
indemnify, defend and hold the Landlord harmless against and from any and all
claims arising from any breach or default on the part of the Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to the terms of this Lease, or arising from any act or
negligence of the Tenant, or any of its agents, contractors, servants, employees
or licensees, and from and against all costs, counsel fees, expenses and
liabilities incurred in or about any such claim or action or proceeding brought
thereon; and in case any action or proceeding be brought against the Landlord by
reason of any such claim, the Tenant, upon notice from the Landlord, covenants
to resist or defend at the Tenant’s expense such action or proceeding by counsel
reasonably satisfactory to the Landlord.
          J. At the request of the Landlord only, the Tenant will execute a
memorandum of lease for recording purposes containing references to such
provisions of this Lease as the Landlord, in its sole discretion, shall deem
necessary.
11. ENVIRONMENTAL COMPLIANCE.
          A. The Tenant shall, subject to the provisions of subparagraph B
below, comply with the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.,
the regulations promulgated thereunder and any successor legislation and
regulations (“ISRA”). The Tenant shall, subject to the provisions of
subparagraph B below, make all submissions to, provide all information to, and
comply with all requirements of, the Industrial Site Evaluation or its successor
(“Element”) of the New Jersey Department of Environmental Protection or its
successors (“NJDEP”).
          B. The Tenant’s obligations under this Article 11 shall arise if there
is any closing, terminating or transferring of operations of an industrial
establishment at the Premises pursuant to ISRA, whether triggered by the
Landlord or the Tenant. If triggered by the Tenant, the Landlord agrees to pay
the cost of any inspection, removal and/or cleanup required by the New Jersey
Department of Environmental Protection as a result of any condition predating
the Tenant’s occupancy of the Premises such as but not limited to asbestos,
transformers, discharges from underground storage tanks, etc. In the event the
Landlord should sell the Premises or the Premises should be otherwise sold or
transferred pursuant to ISRA, or compliance with ISRA is triggered by Landlord,
the Landlord shall assume all of the obligations set forth in subparagraph A
above at its own

18



--------------------------------------------------------------------------------



 



expenses except that the Tenant agrees to provide the Landlord with any
information relating to the Tenant’s operations that may be required in order to
fulfill such obligations and the Tenant shall pay the cost of any inspection,
removal and/or cleanup required by the NJDEP as a result of any condition
arising only out of Tenant’s occupancy of the Premises.
          C. Provided this Lease is not previously canceled or terminated by
either party or by operation of law, the Tenant shall commence its submission to
the Element in anticipation of the end of the Lease Term no later than the dates
provided for in the provisions of this Lease. The Tenant shall promptly furnish
to the Landlord true and complete copies of all documents, submissions,
correspondence and oral or written communications provided by Tenant to the
Element, and all documents, reports, directives, correspondence and oral or
written communications by the Element to the Tenant. The Tenant shall also
promptly furnish to the Landlord true and complete copies of all sampling and
test results and reports obtained and prepared from samples and tests taken at
and around the Premises. The Tenant shall notify the Landlord in advance of all
meetings scheduled between the Tenant and NJDEP, and the Landlord may attend all
such meetings.
          D. Should the Element or any other division of NJDEP determine that a
cleanup plan be prepared and that a cleanup be undertaken because of a spill or
discharge of a hazardous substance or waste by the Tenant at the Premises which
occurred during the Term, then in such event, the Tenant shall, at the Tenant’s
own expense, promptly prepare and submit the required plans and financial
assurances and shall promptly carry out the approved plans.
          E. If required by the Element, at no expense to the Landlord, the
Tenant shall promptly provide all information requested by the Landlord or NJDEP
for preparation of a nonapplicability affidavit, de minimis quantity exemption
application, limited conveyance application or other submission and shall
promptly sign such affidavits and submissions when requested by the Landlord or
NJDEP.
          F. Should the Tenant’s operations at the Premises be outside of those
industrial operations covered by ISRA, no later than six (6) months prior to
expiration of the Lease or any renewal or extension thereof or any closing,
terminating, or transfer of operations of the Tenant’s operations, the Tenant
shall, at the Tenant’s own expense, obtain a letter of nonapplicability or de
minimis quantity exemption from the Element prior to termination of the Term and
shall promptly provide the Tenant’s submission and the Element’s exception
letter to the Landlord. Should the Tenant not obtain a letter of
nonapplicability or de minimis quantity exemption from the Element, then the
Tenant shall, at the Landlord’s option, hire a consultant satisfactory to the
Landlord to undertake investigation at the Premises sufficient to determine
whether or not the Tenant’s operations have resulted in a spill or discharge of
a hazardous substance or waste at or around the Premises. The cost of this
investigation shall be borne by the Tenant.

19



--------------------------------------------------------------------------------



 



          G. If the Tenant fails to obtain either: (i) a nonapplicability
letter; (ii) a de minimis quantity exemption; (iii) a negative declaration; or
(iv) final approval of cleanup; (collectively referred to as “ISRA Clearance”)
from the Element; or fails to clean up the Premises pursuant to subparagraph F
above, prior to the expiration or earlier termination of the Term, then upon the
expiration or earlier termination of the Term, the Landlord shall have the
option either to consider the Lease as having ended or to treat the Tenant as a
holdover tenant in possession of the Premises. If the Landlord considers the
lease as having ended, then the Tenant shall nevertheless be obligated to
promptly obtain ISRA Clearance and to fulfill the obligations set forth in
subparagraph F above. If the Landlord treats the Tenant as a holdover tenant in
possession of the Premises, until such time as the Tenant obtains ISRA Clearance
and fulfills its obligations under subparagraph F above, and during the holdover
period all of the terms of this Lease shall remain in full force and effect in
addition to all statutory remedies available to the available to the Landlord.
          H. The Tenant represents and warrants to the Landlord that the Tenant
intends to use the Premises solely for the Permitted Use, which operations have
the North American Industrial Classification Number as defined by the most
recent edition of the North American Industrial Classification Manual published
by the Federal Executive Office of the President, Office of Management and
Budget . The Tenant represents that the Tenant’s use and occupancy of the
Premises shall not involve in any way the use or creation of hazardous
substances or containments. The Tenant’s use of the Premises shall be restricted
to the classifications set forth above unless the Tenant, obtains the Landlord’s
prior written consent to any change in the Permitted Use of the Premises. Prior
to the Commencement Date, the Tenant shall supply to the Landlord an affidavit
of an officer of the Tenant (“Officer’s Affidavit”) setting forth the Tenant’s
NAICS number and a detailed description of the operations and processes the
Tenant will undertake at the Premises, organized in the form of a narrative
report. Following Commencement Date, the Tenant shall notify the Landlord by way
of Officer’s Affidavit as to any changes in the Tenant’s operation, NAICS number
or use or generation of hazardous substances and wastes, including a description
and quantification of hazardous substances and wastes to be generated,
manufactured, refined, transported, treated, stored, handled or disposed of at
the Premises. Notwithstanding the foregoing, Landlord acknowledges that Landlord
consents to the use of the Premises or part thereof as a laboratory, provided
that Tenant complies with all applicable laws. The Tenant shall also supplement
and update the Officer’s Affidavit upon each anniversary of the Commencement
Date. The Tenant shall not commence or alter any operations at the Premises
prior to (i) obtaining all required operating and discharge permits or
approvals, including but not limited to air pollution control permits and
pollution discharge elimination system permits from NJDEP, from all governmental
or public authorities having jurisdiction over the Tenant’s operations or the
premises, and (ii) providing copies of permits or approvals to the Landlord.
          I. The Tenant shall permit the Landlord and the Landlord’s agents,
servants and employees, including but not limited to legal counsel and
environmental consultants and engineers, access to the Premises on reasonable
advance notice to the Tenant, except in emergencies, for the purposes of
environmental inspections and

20



--------------------------------------------------------------------------------



 



sampling during regular business hours, or during other hours either by
agreement of the parties or in the event of any environmental emergency. The
Tenant shall not restrict access to any part of the Premises, and the Tenant
shall not impose any conditions to access. In the event that the Landlord’s
environmental inspection shall include sampling and testing of the Premises, the
Landlord shall use its best efforts to avoid interfering with the Tenant’s use
of the Premises, and upon completion of sampling and testing shall repair and
restore the affected areas of the Premises from any damage caused by the
sampling and testing.
          J. Except for the willful or negligent acts of the Landlord, its
agents or employees, the Tenant shall indemnify, defend and hold harmless the
Landlord from and against all claims, liabilities, losses, damages and
reasonable costs, foreseen or unforeseen, including without limitation counsel,
engineering and other professional or expert fees, which the Landlord may incur
by reason of the Tenant’s action or non-action with regard to Tenant’s
obligations under this paragraph.
          K. This paragraph shall survive the expiration or earlier termination
of this Lease. Tenant’s failure to abide by the terms of this paragraph shall be
restrainable by injunction.
          L. The Landlord shall be responsible for any required cleanup of any
area of the Premises that is not necessitated by the use of the Premises by the
Tenant or the actions of Tenant’s, agents, servants, employees or invitees. The
Tenant shall not be responsible for any liability resulting from environmental
conditions caused by or the responsibility of the Landlord or any of the
Landlord’s agents, servants, employees, contractors or invitees or if
pre-existing the commencement of this Lease.
          M. The Tenant shall promptly supply the Landlord with copies of all
notices, reports, correspondence and submissions made by the Tenant to EPA,
NJDEP, the United States Occupational Safety and Health Administration or any
other local, state or federal authority which requires submissions of any
information concerning environmental matters or hazardous wastes or substances
pursuant to laws including but not limited to the New Jersey Spill Compensation
and Control Act, N.J.S.A. 58:10-23.11 et seq. and the regulations promulgated
thereunder (the “Spill Act”), the Worker and Community Right to Know Act,
N.J.S.A. 34:5A-1 et seq. and the regulations promulgated thereunder, the
Hazardous Substance Discharge Reports and Notices Act, N.J.S.A. 13 1K-15 et seq.
and the regulations promulgated thereunder, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. and the
regulations promulgated thereunder, and Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq. and the regulations promulgated thereunder.
          N. The Tenant shall promptly notify the Landlord as to any liens
threatened or attached against the Premises pursuant to the Spill Act or any
other environmental law. In the event that such a lien is filed against the
Premises, then the Tenant shall, within thirty days from the date that the lien
is placed against the Premises,

21



--------------------------------------------------------------------------------



 



and at any date prior to the date any governmental authority commences
proceedings to sell the Premises pursuant to the lien, either (a) pay the claim
and remove the lien from the Premises; or (b) furnish either (i) a bond
satisfactory to the landlord in the amount of the claim out of which the lien
arises, (ii) a cash deposit in the amount of the claim out of which the lien
arises, or (iii) other security satisfactory to the Landlord in an amount
sufficient to discharge the claim out of which the lien arises, or
(iv) otherwise dispose of such lien as permitted by law in no more than thirty
(30) days. Landlord represents and warrants that the Premises, building and land
are clean as of the Occupancy Date.
          O. The Tenant shall comply with all terms and conditions of this Lease
including but not limited to Article 8.
          P. The Tenant shall not install any underground storage tank for the
storage of any substance whatsoever without the written consent of the Landlord.
     12. LANDLORD’S SERVICES. Provided the Tenant is not in default under any of
the covenants, terms, conditions or provisions of this Lease beyond the
applicable grace period provided herein, the Landlord shall furnish the
following services:
          A. HVAC, sufficient to maintain 70° inside the offices within the
Building when the temperature outside is no less than 20° nor higher than 80°.
          B. Cold and hot water at standard building temperatures to the
Premises and all lavatories, public or private, for ordinary drinking, cleaning,
sanitary and lavatory purposes.
          C. Maintenance of the structure and the roof of the Building, the
operation, maintenance and safekeeping of all common areas, including snow and
ice removal.
          D. Electric current, with the understanding, however, that the Minimum
Rent described in the Preamble to this Lease does not include the cost of
electricity consumed by the Tenant in the Premises.
          E. The Landlord shall not in any way be responsible or liable to the
Tenant at any time for any loss, damage, or expense resulting from any change in
the quantity or character of the electric service or for its being no longer
suitable for the Tenant’s requirements or from any cessation or interruption of
the supply or current, nor shall any such loss, damage or expense, or
non-tenancy or in any way relieve the Tenant of any obligation under the terms
of this Lease.
          F. The Tenant shall have access to the Premises 24 hours a day, 7 days
a week.
          G. The Landlord reserves the right, without being liable to the Tenant
and without abatement or diminution in Rent, to suspend, delay or stop any of
the building services to be furnished and provided by the Landlord under this
Lease

22



--------------------------------------------------------------------------------



 



whenever necessary by reason of fire, storm, explosion, strike, lockout, labor
dispute, casualty or accident, lack or failure of sources of supply of labor or
fuel (or inability in the exercise of reasonable diligence to obtain any
required fuel), acts of God or the
public enemy, riots, interferences by civil or military authorities in
compliance with the laws of the United States of America or with the laws,
orders or regulations of any governmental authority, or by reason of any other
cause beyond the Landlord’s control, or for emergency, or for inspection,
cleaning, repairs, replacements, alterations, improvements or renewals which in
the Landlord’s reasonable judgment are desirable or necessary to be made. The
Landlord agrees, however, to use its best efforts and to act with all due
diligence to restore or have restored any services which may be suspended,
delayed or stopped pursuant to this subparagraph G.
          H. Except for the willful or negligent acts of the Tenant, its agents
or employees, Landlord shall indemnify, defend and hold harmless the Tenant
against and from any and all claims by or on behalf of any person or persons,
firm or firms, corporations, arising from the conduct or management of or from
any work or thing whatsoever done by or on behalf of the Landlord in or about
the Premises as well as from the use and occupancy of the Premises by the
Landlord, and further indemnify, defend and hold the Tenant harmless against and
from any and all claims arising from any breach or default on the part of the
Landlord in the performance of any covenant or agreement on the part of the
Landlord to be performed pursuant to the terms of this Lease, or arising from
any act or negligence of the Landlord, or any of its agents, contractors,
servants, employees or licensees, and from and against all costs, counsel fees,
expenses and liabilities incurred in or about any such claim or action or
proceeding brought thereon; and in case any action or proceeding be brought
against the Tenant by reason of any such claim, the Landlord, upon notice from
the Tenant, covenants to resist or defend at the Landlord’s expense such action
or proceeding by counsel reasonably satisfactory to the Tenant.
     13. ASSIGNMENT, SUBLETTING, ETC. The Tenant, for itself, its heirs,
executors, administrators, successors and assigns expressly covenants that it
shall not assign, mortgage or encumber this Lease. Notwithstanding the
immediately preceding sentence, Tenant may assign this Lease with the prior
written consent of the Landlord, which consent shall not be unreasonably
withheld, conditioned, or delayed, and Tenant may at any time during the Term of
the Lease, in its sole and absolute discretion, sublease the Premises, or any
part thereof, without obtaining the consent of the Landlord.
     14. LANDLORD’S RIGHTS. Without abatement or diminution in Rent, the
Landlord reserves and shall have the following additional rights:
          A. To approve in writing all signs and all sources furnishing sign
painting and lettering used in the Premises and to approve all sources
furnishing cleaning services, painting, repairing and maintenance, which
approvals shall not be unreasonably withheld or delayed.
          B. To enter the Premises at all reasonable times with notice (1) for
the making of such inspections, alterations, improvements and repairs, as the
Landlord may

23



--------------------------------------------------------------------------------



 



deem reasonably necessary or desirable, (2) for any purpose whatsoever relating
to the safety, protection or preservation of the Premises or of the Building,
and (3) to take material into and upon Premises. If a representative of the
Tenant shall not be personally present to open and permit an entry into the
Premises at any time when an entry shall be reasonably necessary or permissible
hereunder, the Landlord or its agents may enter, in cases of emergency, forcibly
enter the same without rendering the Landlord or its agents liable therefor
(provided that, during such entry, reasonable care shall be accorded to avoid
damage or injury to the Tenant’s property), and without in any manner affecting
the obligations and covenants of this Lease. Without incurring any liability to
the Tenant, the Landlord may permit access to the Premises and upon the same,
whether or not the Tenant shall be present, upon demand of any receiver,
trustee, assignee for the benefit of creditors, sheriff, marshal or court
officer entitled to, or reasonably purporting to be entitled to, such access for
the purpose of taking possession of, or removing, the Tenant’s property or for
any other lawful purpose (but this provision and any action by the Landlord
hereunder shall not be deemed a recognition by the Landlord that the person or
official making such demand has any right or interest in or to this Lease, or in
or to the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.
          C. At any time or times the Landlord, either voluntarily or pursuant
to governmental requirement, may, at the Landlord’s own expense, make repairs,
alterations or improvements in or to the Building or any part thereof and during
alterations, may close entrances, doors, windows, corridors, elevators or other
facilities, provided that such acts shall not unreasonably interfere with the
Tenant’s use and occupancy of the Premises.
          D. To erect, use and maintain pipes, ducts, shafts and conduits in and
through the Premises, provided same do not unreasonably interfere with the
Tenant’s use and occupancy of the Premises.
          E. To charge to the Tenant any expense, as Additional Rent, including
overtime cost, incurred by the Landlord in the event that repairs, alterations,
decorating
or other work in the Premises are made or done after ordinary business hours at
the Tenant’s request.
          F. To grant to anyone the exclusive right to conduct any particular
business or undertaking in the complex, provided that the Tenant’s Permitted Use
of the Premises shall not be adversely affected thereby.
     The Landlord may reasonably exercise any or all of the foregoing rights
thereby reserved to the Landlord without being deemed guilty of an eviction,
actual or constructive, or disturbance or interruption of the Tenant’s use or
possession and without limitation or abatement of Rent or other compensation and
such acts shall have no effect on this Lease.

24



--------------------------------------------------------------------------------



 



     15. DAMAGE BY FIRE, ETC.
          A. If the entire Premises or any part thereof shall be damaged by fire
or other casualty and the Tenant shall give prompt written notice thereof to the
Landlord, the Landlord shall proceed with reasonable diligence to repair or
cause to be repaired such damage, and if the Premises, or any part thereof,
shall be rendered untenantable by reason of such damage, the Rent hereunder, or
any amount thereof apportioned according to the area of the Premises so rendered
untenantable if less than the entire Premises shall be so rendered untenantable,
shall be abated for the period from the date of such damage to the date when the
damage shall have been repaired as aforesaid; provided, however, that if the
Landlord or any mortgagee of the Building and the Land shall be unable to
collect the insurance proceeds (including Rent insurance proceeds) applicable to
such damage because of some action or inaction on the part of the Tenant, or the
employees, licensees or invitees of the Tenant, the cost of repairing such
damage shall be paid by the Tenant, and there shall be no abatement of Rent. The
Landlord shall not be liable for any inconvenience or annoyance to the Tenant or
injury to the business of the Tenant resulting in any way from such damage or
the repair thereof. The Tenant understands that the Landlord will not carry
insurance of any kind on the Tenant’s furniture or furnishings or on any
fixtures, equipments, improvements, installations or appurtenances made or
removable by the Tenant as provided in this Lease, and that the Landlord shall
not be obligated to repair any damage thereto or replace the same.
          B. In case the Building shall be so damaged by such fire or other
casualty that the Building cannot be restored within one hundred eighty
(180) days of the date of such fire or other casualty, then the Landlord or the
Tenant may, at its option, terminate this Lease and the Term and estate hereby
granted by notifying the other in writing of such termination within sixty
(60) days after the date of such damage. In the event that such a notice of
termination shall be given, this Lease and the Term and estate hereby granted
shall expire as of the date of such termination with the same effect as if that
were the Termination Date, and the Rent payable hereunder shall be apportioned
as of the date Tenant was unable to occupy the Building.
          C. Intentionally Omitted Prior to Execution.
          D. Landlord and Tenant mutually waive and release their respective
rights of recovery against each other, and against the officers, directors,
partners, members, shareholders, employees, agents, tenants and subtenants of
the other, directly or by way of subrogation or otherwise, for any claim, and
for any loss of, or damage to, either party’s property, any party’s business or
operations and/or any personal injury to the extent that such claim, loss,
damage or injury results from a cause of loss which is covered by any property
or CGL insurance actually maintained by a party or which would have been covered
by any property or CGL insurance required pursuant to the terms of this Lease.
Such waiver or release shall include any deductible, retention and self-insured
loss or damage. Such waiver or release shall be effective without regard to
whether such required policy was in effect and without regard to the
availability of coverage or limits of liability under any such policy. Each
party shall obtain any special

25



--------------------------------------------------------------------------------



 



endorsements required by its insurer to allow such waiver of rights of
subrogation but the failure to obtain same shall not impair the effectiveness of
this waiver and/or release between Landlord and Tenant. Any cost for a special
endorsement shall be paid for by the party obligated to pay for the required
insurance policy hereunder. This clause shall not apply to any claim for willful
misconduct or intentional acts which are not covered by the required insurance.
          E. For the purposes of this Section 15, any and all equipment and/or
systems providing services to the Premises, whether located inside or outside of
the confines of the Premises, shall be treated as part of the Premises.
     16. CONDEMNATION
          A. In the event that more than ten percent (10%) of the Premises shall
be lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the Term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title. In the event that ten percent
(10%) of the parking spaces which form part of the Land shall be so condemned or
taken, then the Tenant may, at the Tenant’s option, terminate this Lease and the
Term and estate hereby granted as of the date of such vesting of title by
notifying the Landlord in writing of such termination within sixty (60) days
following the date on which the Landlord shall have received notice of vesting
of title. If Tenant does not so elect to terminate this Lease, as a foresaid,
this Lease shall be and remain unaffected by such condemnation or taking and the
Rent payable hereunder shall be equitably abated. In the event that only a part
of the Building shall be so condemned or taken and this Lease and the Term and
estate hereby granted are not terminated as hereinbefore provided, the Landlord
will, with reasonable diligence and at its expense, restore the remaining
portion of the Building or parking lot as nearly as practicable to the same
condition as it was in prior to such condemnation or taking at Landlord’s sole
expense.
          B. In the event of their termination in any of the cases hereinbefore
provided, this Lease and the Term and estate hereby granted shall expire as of
the date of such termination with the same effect as if that were the
Termination Date of this Lease, and the Minimum Rent and Additional Rent payable
hereunder shall be apportioned as of such date.
          C. In the event of any condemnation or taking hereinbefore mentioned
of all or a part of the Premises, the Landlord (or the mortgagee of any interest
in the Land and/or the Building, if pursuant to the terms of the mortgage, or if
pursuant to law, mortgagee is entitled to receive all or a portion of the
condemnation award), shall be entitled to receive the entire award in the
condemnation proceeding, including any award made for the value of the estate
vested by this Lease in the Tenant, and the Tenant hereby expressly assigns to
the Landlord or to the mortgagee, as provided above, any and all right, title
and interest of the Tenant now or hereafter arising in or to any such award or
any part thereof. The Tenant shall not be entitled to receive any part of such
award from the Landlord, the mortgagee, or the condemning authority, except that
the Tenant shall

26



--------------------------------------------------------------------------------



 



have the right to assert a claim against the condemning authority for the value
of fixtures and equipment installed and paid for by the Tenant and for
relocation expenses.
          D. It is expressly understood and agreed that the provisions of this
Article 16 shall not be applicable to any condemnation or taking for
governmental occupancy for a limited period.
     17. COMPLIANCE WITH LAWS. The Tenant, at the Tenant’s expense, shall comply
with all laws and ordinances, and all rules, orders and regulations of all
governmental authorities and of all insurance bodies, at any time duly issued or
in force, applicable to the Premises or any part thereof or to the Tenant’s use
thereof.
     18. DAMAGE TO PROPERTY.
          A. The Tenant shall give to the Landlord prompt written notice of any
damage to, or defective condition in, any part or appurtenance of the Building’s
Structural Elements (as defined in Section 43.a.), and the damage or defective
condition shall be remedied by the Landlord with reasonable diligence, provided,
however, that if any such damage or defective condition was caused by, or
resulted from, Tenant or Tenant’s employees, licensees or invitees, the
reasonable cost of the remedy thereof shall be paid by Tenant as Additional Rent
upon the rendition of a bill indicating the reasonable amount due therefor.
          B. All personal property belonging to the Tenant, its servants,
employees, suppliers, consignors, customers, licensees, located in or about the
Premises shall be there at sole risk of the Tenant and neither the Landlord nor
the Landlord’s agents shall be liable for the theft, loss or misappropriation
thereof nor for any damage or injury thereto except to the extent that such
claims are due to the willful acts or negligence of Landlord, its agents or
employees, nor shall the Landlord be considered the voluntary or involuntary
bailee of such personal property, nor for damage or injury to the Tenant or any
of its officers, agents or employees or to any other persons or to any other
property caused by fire, explosion, water, rain, snow, frost, steam, gas,
electricity, heat or cold, dampness, falling plaster, sewers or sewage odors,
noise, leaks from any part of said Building or the roof, the bursting or leaking
of pipes, plumbing, electrical wiring
and equipment and fixtures of all kinds, or by any act or neglect of other
tenants or occupants of the complex or of any other person.
          C. All damage or injury to the Premises or to its fixtures,
appurtenances and equipment or to the Building caused by the Tenant’s moving
property in or out of the Building or by installation or removal of furniture,
fixtures or other property or from any cause of any kind or nature whatsoever of
which the Tenant, its servants, employees, agents, visitors or licensees shall
be the cause, shall be repaired, restored and replaced promptly by the Tenant at
its sole cost and expense, in quality and class at least equal to the original
work or installations, and to the satisfaction of the Landlord. If the Tenant
fails to make such repairs, restorations or replacements, the same may be made
by the Landlord for the account of the Tenant and the cost thereof shall be
collectible as

27



--------------------------------------------------------------------------------



 



Additional Rent or otherwise after rendition of a bill or statement and payable
simultaneously with the next monthly installment of Rent due and payable
hereunder.
     19. SUBORDINATION.
          A. This Lease is subject and subordinate in all respects to all ground
leases and/or underlying leases now or hereafter covering the Land and to all
mortgages which may now or hereafter be placed on or affect such leases and/or
the Land, Buildings, improvements, or any part thereof and/or the Landlord’s
interest therein, and to each advance made and/or hereafter to be made under any
such mortgages, and to all renewals, modifications, consolidations, replacements
and extensions thereof and all substitutions of and for such ground leases
and/or underlying leases and/or mortgages. This subparagraph A. shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, the Tenant shall execute and deliver
promptly any instrument that the Landlord and/or any mortgagee and/or the lessor
under any ground or underlying lease and/or their respective successors in
interest may request, provided that Tenant is given a non-disturbance agreement
from such mortgagee or lessor by which such mortgagee or lessor agrees to
recognize Tenant as the Tenant under this Lease provided that Tenant complies
with the terms hereof.
          B. The Tenant agrees, at the election and upon demand of any owner of
the Land, or of any mortgagee in possession thereof, or of any holder of a
leasehold hereafter affecting the Land, to attorn, from time to time, to any
such owner, mortgagee or holder, upon the terms and conditions set forth herein
for the remainder of the Term of this Lease, provided that the holder or any
owner of the Land or any mortgage shall have acknowledged and agreed that
Tenant’s rights under this Lease shall not be extinguished, limited or in any
way affected to any foreclosure or other enforcement proceeding so long as
Tenant is not in default under this Lease subject to applicable grace periods.
The foregoing provisions shall inure to the benefit of any such owner, mortgagee
or holder, shall apply to the tenancy of the Tenant and shall be self-operative
upon any such demand, without requiring any further instrument to give effect to
said provisions. The Tenant, however, upon demand of any such owner, mortgagee
or holder, agrees to execute, from time to time, an instrument in confirmation
of the foregoing provisions, satisfactory to such owner, mortgagee or holder, in
which the Tenant shall acknowledge such attornment and shall set forth the terms
and conditions of its tenancy, which shall be the same as those set forth herein
and shall apply for the remainder of the Term of this Lease, provided that said
owner, mortgagee or holder acknowledges Tenant’s rights under this Article 19.B.
Nothing contained in this subparagraph B. shall be construed to impair any
right, privilege or option of any such owner, mortgagee or holder, except as
aforesaid.
          C. The Tenant agrees that in the event the interest of the Landlord
becomes vested in the holder of any mortgagee or in any ground lessor, or in
anyone claiming by, through or under either of them, then such holder shall not
be:

28



--------------------------------------------------------------------------------



 



               (1) liable for any act or omission of any prior landlord
(including the landlord herein); or
               (2) subject to any offsets or defenses which the Tenant may have
against any prior landlord (including the Landlord herein) except as otherwise
permitted under Section 3C; or
               (3) bound by any Rent which the Tenant may have paid for more
than the current month to any landlord (including the Landlord herein).
          D. No alteration or modification of any provision hereof, or any
cancellation or surrender of this Lease shall be valid or binding as against any
holder of any mortgage unless the same shall have been approved in writing by
such holder, or unless specific provision therefor is set forth in this Lease.
          E. The Tenant agrees that, upon the request of the Landlord, the
Tenant will execute, acknowledge and deliver such document or instrument as may
be reasonably requested by the holder of any such mortgage on the Landlord’s
interest in the Land and/or the building confirming or agreeing that this Lease
is assigned to such mortgagee as collateral security for such mortgage and
agreeing to abide by such assignment, provided that a copy of such assignment
has in fact been delivered to the Tenant.
     20. QUIET ENJOYMENT AND NON-DISTURBANCE. Tenant, upon paying the Rent
herein reserved and performing and observing all of the other terms, covenants
and conditions of this Lease on Tenant’s part to be performed and observed,
shall peaceably and quietly have, hold and enjoy the Premises during the Term,
subject, nevertheless, to the terms of this Lease and to any mortgages, ground
or underlying lease, agreements and encumbrances to which this Lease is or may
be subordinate. However, as a condition to Tenant’s obligation to subordinate
this Lease to any such mortgage, ground or underlying lease, agreement or
encumbrance entered into by Landlord after the date hereof, Landlord shall
obtain a non-disturbance agreement in form reasonably acceptable to Tenant from
the holder thereof.
     21. NOTICES. Any notice, consent, approval, request or demand hereunder by
either party to the other party shall be in writing and shall be deemed to have
been duly given if sent by registered or certified mail with return receipt
requested, postage prepaid, or by nationally recognized overnight receipted
delivery service, addressed to the Landlord at the Landlord’s address, and to
the Tenant at the Tenant’s address, 109 Morgan Lane, Plainsboro, NJ 08536, Fax
No. 609-275-1082, Attn.: President and CEO with a required copy sent to Tenant
at the same address, Attn.: Senior Vice President and General Counsel, or such
other address and telephone and fax numbers as is provided to the Landlord in
writing, or if the address of such other party for such notices, consents,
approvals, requests or demands shall have been duly changed as hereinafter
provided, if mailed, as aforesaid, to such other party at such changed address.
Facsimile transmission may be used but shall not be a substitute for the
aforementioned methods of delivery.

29



--------------------------------------------------------------------------------



 



Either party may at any time change the address for such notices, consents,
approvals, requests or demands by delivering or mailing, as aforesaid, to the
other party a notice stating the change and setting forth the changed address.
If the term “Tenant” as used in this Lease refers to more than one person, any
notice, consent, approval, request or demand given as aforesaid to any one of
such persons shall be deemed to have been duly given to the Tenant. All bills,
statements and building communications from the Landlord to the Tenant may be
served by ordinary mail or otherwise delivered to the Tenant at this address.
For the purpose of hereof, the term “Building Communications” shall be deemed to
be any notices not specifically referred to in this Lease which relate to the
operation or maintenance of the Building, including amendments to the Rules and
Regulations. The time of rendition of any bill, statement or Building
Communication and of the giving of any other notice, consent, approval, request
or demand shall be deemed to be the time when the same is received by the
Tenant, at this address.
     22. CONDITIONS OF LIMITATION. This Lease and the Term and the estate hereby
granted are subject to the limitation that if prior to or during the Term of
this Lease:
          A. The Tenant shall make an assignment of its property for the benefit
of creditors or shall file a voluntary petition under any bankruptcy or
insolvency law, or an involuntary petition under any bankruptcy or insolvency
law shall be filed against the Tenant and such involuntary petition is not
dismissed within sixty (60) days after the filing thereof.
          B. A petition is filed by or against the Tenant under the
reorganization provisions of the United States Bankruptcy Code or under the
provisions any law of like import, unless such petition under said
reorganization provisions be one filed against the Tenant which is dismissed
within sixty (60) days after its filing.
          C. The Tenant shall file a petition under the arrangement provisions
of the United States Bankruptcy Code or under the provisions of any law of like
import.
          D. A permanent receiver, trustee or liquidator shall be appointed for
the Tenant or of or for the property of the Tenant, and such receiver, trustee
or liquidator shall not have been discharged within sixty (60) days from the
date of his appointment.
          E. The Tenant shall default in the payment of any Rent payable
hereunder by the Tenant to the Landlord on any date upon which the same becomes
due, and such default shall continue for ten (10) days after the Landlord shall
have given to the Tenant a written notice specifying such default, provided that
Landlord shall only be required to give such default notice for the failure to
pay rent twice in any one year of the Lease and four times, in the aggregate
over the term of this Lease.
          F. The Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, term, provision or condition of this
Lease on the part of the Tenant to be kept, observed or performed, other than a
default for the payment of Rent, as set forth in Article 21.E. and if such
default shall continue and shall

30



--------------------------------------------------------------------------------



 



not be remedied by the Tenant within thirty (30) days after the Landlord shall
have given to the Tenant a written notice specifying the same, or, in the case
of such a default which for causes beyond the Tenant’s control cannot with due
diligence be cured within said period of thirty (30) days, if the Tenant
(1) shall not, promptly upon giving of such notice, advise the Landlord in
writing of the Tenant’s intention to duly institute all steps necessary to
remedy such default, (2) shall not duly institute and thereafter diligently
prosecute to completion all steps necessary to remedy the same, or (3) shall not
remedy the same within a reasonable time after the date of the giving of said
notice by the Landlord.
          G. Any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the Term hereof
would, by operation of law or otherwise, devolve upon or pass to any person,
firm, association or corporation other than the Tenant except as expressly
permitted under Article 1e hereof, or whenever the Tenant shall desert or
abandon the Premises or the same shall become vacant (whether the keys be
surrendered or not and whether the Rent be paid or not).
          H. Any other lease held by the Tenant from the Landlord shall expire
and terminate (whether or not the Term thereof shall then have commenced) as a
result of the default by the Tenant thereunder;
     Then, in any of said cases, the Landlord may give to the Tenant a notice of
intention to end the Term of this Lease at the expiration of fifteen (15) days
from the date of the giving of such notice, and, in the event such notice is
given, this Lease and the Term and estate hereby granted (whether or not the
Term shall theretofore have commenced) shall expire and terminate upon the
expiration of said fifteen (15) days with the same effect as if that day were
the date hereinbefore set for the expiration of the Term of this Lease, but the
Tenant shall remain liable for damages as provided in Article 24 hereof.
     23. RE-ENTRY BY LANDLORD.
          A. If the Tenant shall default in the payment of any Rent payable
hereunder by the Tenant to the Landlord on any date upon which the same becomes
due, and if such default shall continue for thirty (30) days or if this Lease
shall expire and terminate as in Article 22 provided, the Landlord, or the
Landlord’s agents and servants may immediately or at any time thereafter
re-enter into or upon the Premises, or any part thereof, either by summary
dispossess proceedings or by any suitable action or proceeding at law, or by
force or otherwise, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that the Landlord may have, hold and enjoy the Premises again as and of
its first estate and interest therein. The words “reenter”, “re-entry” and
“re-entered” as used in this Lease are not restricted to their technical legal
meanings. In the event of the termination of this Lease under the provisions of
Article 22, or in the event that the landlord shall re-enter the Premises under
the provisions of this Article 23 or in the event of the termination of this
Lease (or of re-entry) by or under any summary

31



--------------------------------------------------------------------------------



 



dispossess or other proceeding or action or any provision of law, the Tenant
shall thereupon pay to the Landlord the Rent payable hereunder by the Tenant to
the Landlord up to the time of such termination of this Lease, or of such
recovery of possession of the Premises by the Landlord, as the case may be, and
shall also pay to the Landlord damages as provided in Article 24.
          B. In the event of a breach or threatened breach on the part of the
Tenant with respect to any of the covenants, agreements, terms, provisions or
conditions on the part of or on behalf of the Tenant to be kept, observed or
performed, the Landlord shall also have the right of injunction. The specified
remedies to which the Landlord may resort hereunder are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which the
Landlord may lawfully be entitled at any time, and the Landlord may invoke any
remedy allowed at law or in equity as if specific remedies were not herein
provided for.
          C. In the event of (1) the termination of this Lease under the
provisions of Article 22 hereof, (2) the re-entry of the Premises by’ the
Landlord under the provisions of this Article 23, or (3) the termination of this
Lease (or re-entry) by or under any summary dispossess or other proceeding or
action or any provision of law by reason of default hereunder on the part of the
Tenant, the Landlord shall be entitled to retain all moneys, if any, paid by the
Tenant to the Landlord, whether as advance Rent or otherwise, but such moneys
shall be credited by the Landlord against any Rent due from the Tenant at the
time of such termination or re-entry or, at the Landlord’s option, against any
damages payable by the Tenant under Article 24 or pursuant to law.
     24. DAMAGES.
          A. In the event of any termination of this Lease under the provisions
of Article 22 or in the event that the Landlord shall re-enter the Premises
under the provisions of Article 23 or in the event of the termination of this
Lease (or of re-entry) by or under any summary dispossess or other proceeding or
action or any provision of law, the Tenant will pay to the Landlord as damages,
at the election of the landlord, either:
               (1) A sum which at the time of such termination of this Lease or
at the time of any such re-entry by the Landlord, as the case may be, represents
the excess, if any, of (i) the aggregate of all Rent which would have been
payable hereunder by the Tenant had this Lease not so terminated for the period
commencing with such earlier termination of this Lease or the date of any such
re-entry, as the case may be, and ending with the date hereinbefore set for the
expiration of the full Term hereby granted (not including the Renewal Term, if
it was not exercised), over (ii) the aggregate of all Rent of the Premises for
the same period based upon the then local market rental value of the Premises;
or
               (2) Sums equal to the aggregate of all Rent which would have been
payable by the Tenant had this Lease not so terminated, or had the Landlord not
so re-entered the Premises, payable upon the due dates therefor specified herein
following

32



--------------------------------------------------------------------------------



 



such termination or such re-entry and until the date hereinbefore set for
expiration of the full Term hereby granted; provided, however, that if the
Landlord shall re-let all or any part of the Premises for all or any part of
said period, the Landlord shall credit the Tenant with the net Rents received by
the Landlord from such re-letting, such net Rents to be determined by first
deducting from the gross Rents as and when received by the Landlord from such
re-letting the reasonable expenses incurred or paid by the Landlord in
terminating this Lease or of re-entering the Premises and of securing possession
thereof, as well as the reasonable expenses of re-letting, including altering
and preparing the Premises for new tenants, brokers’ commissions and all other
similar or dissimilar expenses properly chargeable against the Premises and the
rental therefrom in connection with such re-letting, it being understood that
any such re-letting may be for a period equal to or shorter or longer than the
remaining Term of this Lease; provided, further, that (i) in no event shall the
Tenant be entitled to receive any excess of such net Rents over the sums payable
by the Tenant to the Landlord hereunder, (ii) in no event shall the Tenant be
entitled in any suit for the collection of damages pursuant to this subsection
(2) to a credit in respect of any net Rents from a re-letting except to the
extent that such net Rents are actually received by the Landlord prior to the
commencement of such suit, and (iii) if the Premises or any part thereof should
be re-let in combination with other space, then proper apportionment on a square
foot area basis shall be made of the Rent received from such re-letting and of
the expenses of re-letting.
          B. For the purposes of subparagraph A. of this Article 24, the amount
of Additional Rent which would have been payable by the Tenant under Article 5
hereof for such lease year and/or tax year (as those terms are herein defined)
ending after such termination of this Lease or such re-entry shall be deemed to
be an amount equal to the amount of such Additional Rent payable by the Tenant
for the lease year and/or tax year (as the case may be) ending immediately
preceding such termination of this Lease or such reentry. Suit or suits for the
recovery of such damages, or any installments thereof, may be brought by the
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require the Landlord to postpone suit until the date when the Term
of this Lease would have expired if it had not been terminated under the
provisions of Article 22, or under any provision of law, or had the Landlord not
re-entered the Premises.
          C. Nothing herein contained shall be construed as limiting or
precluding the recovery by the Landlord against the Tenant of any sums or
damages to which, in addition to the damages particularly provided above, the
Landlord may lawfully be entitled by reason of any default hereunder on the part
of the Tenant.
          D. Notwithstanding the foregoing, in the event Landlord re-enters the
Premises and/or dispossesses Tenant under Articles 22 or 23, Landlord shall use
its reasonable efforts to re-let the Premises.
     25. LEASE CONTAINS ALL AGREEMENTS. This Lease contains all of the
covenants, terms, provisions and conditions relating to the leasing of the
Premises hereunder, and the Landlord has not made and is not making, and the
Tenant, in

33



--------------------------------------------------------------------------------



 



executing and delivering this Lease is not relying upon, any warranties,
representations, promises, or statements, except to the extent that the same may
expressly be set forth in this Lease.
     26. NO WAIVERS.
          A. No receipt of money by the Landlord from the Tenant with knowledge
of the breach of any covenant or agreement of this Lease, or after the
termination hereof, or after the service of any notice, or after the
commencement of any suit, or after final judgment for possession of the demised
Premises, shall be deemed a waiver of such breach, nor shall it reinstate,
continue or extend the Term of this Lease or affect any such notice, demand or
suit.
          B. No delay on the part of the Landlord or the Tenant in exercising
any right, power or privilege hereunder or to seek redress for violation of, or
to insist upon strict performance of any covenant or condition of this Lease, or
of any of the Rules and Regulations, shall operate as a waiver thereof nor shall
any single or partial exercise of any right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
          C. No act done or thing said by the Landlord or the Landlord’s agents
shall constitute a cancellation, termination or modification of, or eviction or
surrender under, this Lease, or a waiver of any covenant, condition or provision
hereof, nor relieve the Tenant of the Tenant’s obligation to pay the Rent
hereunder. Any acceptance of surrender, waiver or release by the Landlord and
any cancellation, termination or modification of this Lease must be in writing
signed by the Landlord by its duly authorized representative. The delivery of
keys to any employee or agent of the Landlord shall not operate as a surrender
or as a termination of this Lease, and no such employee or agent shall have any
power to accept such keys prior to the termination of this Lease.
          D. The Tenant hereby expressly waives service of any notice of the
Landlord’s intention to re-enter. The Tenant hereby further waives any and all
rights to recover or regain possession of the demised Premises or to reinstate
or to redeem the Lease as permitted or provided by or under any statute, law or
decision now or hereafter in force and effect.
          E. No failure by the Landlord to enforce any of the Rules and
Regulations against the Tenant and/or any other tenant or occupancy of the
Building shall be deemed a waiver thereof. No provision of this Lease shall be
deemed waived by the Landlord unless such waiver be in writing signed by the
Landlord.
          F. No payment by the Tenant or receipt by the Landlord of a lesser
amount than the Rent herein stipulated and reserved shall be deemed to be other
than on account of the earliest stipulated Rent then due and payable, nor shall
any endorsement or statement on any check, or letter accompanying any Rent check
or payment be deemed an accord and satisfaction, and the Landlord may accept the
same without prejudice to

34



--------------------------------------------------------------------------------



 



the Landlord’s right to recover any balance due or to pursue any other remedy in
this Lease provided.
     27. PARTIES BOUND. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the respective successors,
assigns and legal representatives of the parties hereto with the same effect as
if mentioned in each instance where a party hereto is named or referred to,
except that no violation of the provisions of Article 26 shall operate to vest
any rights in any successor, assignee or legal representative of the Tenant and
that the provisions of this Article 27 shall not be construed as modifying the
conditions of limitation contained in Article 22 hereof. It is understood and
agreed, however, that the covenants and obligations on the part of the
Landlord under this Lease shall not be binding upon the Landlord herein named
with respect to any period subsequent to the transfer of its interest in the
Building, that in the event of such transfer said covenants and obligations
shall thereafter be binding upon each transferee of such interest of the
Landlord herein named, but only with respect to the period ending with a
subsequent transfer of such interest, and that a lease of the entire interest
shall be deemed a transfer within the meaning of this Article 27.
     28. CURING TENANT’S DEFAULTS. If the Tenant shall default in the
performance of any covenant, agreement, term, provision or condition herein
contained, the Landlord, without thereby waiving such default, may perform the
same for the account and at the expense of the Tenant, without notice in case of
an emergency and in any other case if such default continues after the
expiration of the applicable grace period provided for in Article 22 of this
Lease. Bills for any expense incurred by the Landlord in connection with any
such performance by the Landlord for the account of the Tenant, and bills for
all costs, expenses and disbursements of every kind and nature whatsoever,
including, but not limited to, reasonable counsel fees, involved in collecting
or endeavoring to collect the Rent or any part thereof or enforcing or
endeavoring to enforce any rights against the Tenant, under or in connection
with this Lease, or pursuant to law, including (without being limited to) any
such cost, expense and disbursement involved in instituting and prosecuting
summary proceedings, as well as bills for any property, material, labor or
services provided, furnished or rendered, or caused to be provided, furnished or
rendered, by the Landlord to the Tenant, including (without being limited to),
electric lamps and other equipment, construction work done for the account of
the Tenant, as well as for any charges for any additional building services
incurred under the terms of this Lease and any charges for other similar or
dissimilar services incurred under this Lease, may be sent by the Landlord to
the Tenant monthly, or immediately, at the Landlord’s option, and shall be due
and payable in accordance with the terms of said bills, and if not paid when
due, the amounts thereof shall immediately become due and payable as Additional
Rent under this Lease.
     29. MISCELLANEOUS.
          A. The Tenant shall not be entitled to exercise any right of
termination or other option granted to it by this Lease at any time when the
Tenant is in default in the performance or observance or any of the covenants,
agreements, terms, provisions or

35



--------------------------------------------------------------------------------



 



conditions on its part to be performed or observed beyond the applicable grace
period provided in this Lease.
          B. The laws of the State of New Jersey shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision hereof shall not affect or impair any other provision.
          C. Whenever a neutral singular pronoun refers to the Tenant, same
shall be deemed to refer to the Tenant if the Tenant be an individual, a
corporation, a partnership or two or more individuals or corporations.
          D. The term “Landlord” as used in this Lease shall mean the owner for
the time being of the Building, and if such Building be sold or transferred, the
seller or assignor shall be entirely relieved of all covenants and obligations
under this Lease subsequent to such sale or transfer and it shall be deemed,
without further agreement between the parties hereto and their successors, that
the purchaser on such sale has assumed and agreed to carry out all covenants and
obligations of the Landlord arising on and after such sale or transfer.
          E. The words “herein”, “hereof”, “hereunder”, “hereafter” and words of
similar import refer to this Lease as a whole and not to any particular section
or subdivision thereof.
          F. Unless otherwise set forth herein, whenever the Landlord’s consent
or approval is required under this Lease, the Landlord agrees that such consent
or approval shall not be unreasonably withheld or delayed at such times as the
Tenant is not in default in the performance of any of its obligations under this
Lease beyond the applicable grace period provided herein. This paragraph shall
not apply to any provision in this Lease which expressly permits the Landlord to
arbitrarily withhold its consent or approval.
          G. Any brokers’ or similar fees, commissions or expenses incurred in
connection with this Lease shall be paid by the Landlord, and Tenant shall have
no obligation or liability with respect thereto. Landlord and Tenant each
represents and warrants to the other that such party has had no dealings,
negotiations or consultations with respect to the Premises or this transaction
with any broker or finder; and that except for Abner Levy, to whom Landlord
shall be responsible for the payment of a commission or fee, if any, no broker
or finder called the Premises to Tenant’s attention for lease or took any part
in any dealings, negotiations or consultations with respect to the Premises or
this Lease
     30. INABILITY TO PERFORM. This Lease and the obligations of the Tenant to
pay Rent hereunder and perform all of the other covenants, agreements, terms,
provisions and conditions hereunder on the part of the Tenant to be performed
shall in no way be affected, impaired or excused because the Landlord is unable
to fulfill any of its obligations under this Lease or is unable to supply or is
delayed in supplying any service

36



--------------------------------------------------------------------------------



 



expressly or impliedly to be supplied or is unable to make or is delayed in
making any repairs, replacements, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures if the
Landlord is prevented or delayed
from so doing by reason of strikes or labor troubles or any other similar or
dissimilar cause whatsoever beyond the Landlord’s control, including, but not
limited to, governmental preemption in connection with a national emergency or
by reason of any rule, order or regulation of any department or subdivision
thereof of any governmental agency or by reason of the conditions of supply and
demand which have been or are affected by war or other emergency, or by reason
of any fire or other casualty or act of God.
     31. ABANDONED PERSONAL PROPERTY. Any personal property (other than any
fixture, equipment, improvement, installation or appurtenance of the character
referred to in Article 9 hereof), which shall remain in the Premises or any part
thereof after the expiration or termination of the Term shall be deemed to have
been abandoned, and either may be retained by the Landlord as its property or
may be disposed of in such manner as the Landlord may see fit; provided,
however, that notwithstanding the foregoing, the Tenant will, upon request of
the Landlord made not later than ten (10) days after the expiration or
termination of the Term hereof, promptly remove from the Building any such
personal property at the Tenant’s own cost and expense. If such personal
property or any part thereof shall be sold by the Landlord, the Landlord may
receive and retain the proceeds of such sale as the Landlord’s property.
     32. ARTICLE HEADINGS. The Article headings of this Lease are for
convenience only and are not to be considered in construing the same.
     33. HOLDING OVER. If the Tenant fails to notify Landlord of its intention
to extend the Term of the Lease in accordance with Article 2 hereof, within the
specific time set forth therein, and retains possession of the demised Premises
or any part thereof after the then Termination Date by lapse of time, failure to
give timely notice to extend or otherwise, without prior written approval of the
Landlord, the Tenant shall pay the Landlord the then Minimum Rent at the rate
specified in Article 4 as increased by the full CPI, together with Additional
Rent and other charges as provided herein, for the time the Tenant thus remains
in possession, and, in addition thereto, shall pay the Landlord all damages,
consequential as well as direct, sustained by reason of the Tenant’s retention
of possession. If the Tenant remains in possession of the demised Premises, or
any part thereof, after the then Termination Date by lapse of time, failure to
give timely notice to extend or otherwise, such holding over shall, at the
election of the Landlord expressed in a written notice to the Tenant and not
otherwise, constitute an extension of this Lease on a month to month basis at
the Minimum Rent as increased by the full CPI payable by the Tenant on the first
day of each and every month, together with Additional Rent and other charges as
provided herein. The provisions of this Article 33 do not exclude the Landlord’s
rights of re-entry or any other right hereunder.
     34. ARBITRATION.

37



--------------------------------------------------------------------------------



 



          A. The Landlord and the Tenant hereby agree that any dispute or claim
in law or equity arising out of this Lease or any resulting transaction or as
specifically set forth herein shall be decided by neutral, binding arbitration
and not by court action, except as provided by New Jersey law for judicial
review of arbitration proceedings. The arbitration shall be conducted in
accordance with the rules of either the American Arbitration Association
(“AAA”). However, the parties hereto may agree in writing signed by the parties
hereto to use an alternative dispute resolution mechanism or different rules
and/or arbitrator(s).
          B. The following matters are excluded from arbitration hereunder:
(i) any matter which is within the jurisdiction of a probate or small claims
court, and (ii) an action for bodily injury or wrongful death.
     35. NO PERSONAL LIABILITY.
          A. Notwithstanding anything contained herein to the contrary, Tenant
agrees that the Landlord shall have no personal liability with respect to any of
the provisions of this Lease and Tenant shall look solely at the estate and
property of Landlord in the Premises for the satisfaction of Tenant’s remedies,
including, without limitation, the collection of any judgment or the enforcement
of any other judicial process requiring the payment or expenditure of money by
Landlord in the event of any default or breach by Landlord with respect to any
of the terms and provisions of this Lease to be observed and/or performed by
Landlord, subject, however, to the prior rights of any holder of any mortgage,
deed of trust, deed or other security interest covering all or part of the
Premises and no other assets of Landlord or any principal, partner, shareholder
or member of Landlord, as the case may be, including its attorney’s and other
agents, shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant’s claims, and in the event Tenant obtains a judgment
against the Landlord, the judgment docket shall be so noted. This Article shall
inure to the benefit of Landlord’s successors and assigns and their respective
principals and agents.
          B. No recourse shall be had for an obligation of Tenant hereunder, or
for any claim based thereon or otherwise in respect thereof, against any past,
present or future shareholder, officer, director or employee of Tenant.
     36. REPRESENTATIONS AND ENTIRE AGREEMENT. It is understood and agreed by
Tenant that Landlord and Landlord’s agents have made no representations or
promises with respect to the Premises or the making or entry into this Lease,
except as this Lease expressly sets forth and that no claim or liability, or
cause for termination, shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of breach of any representations or
promises not expressly stated in this Lease. This Lease and Exhibits hereto
constitute the sole and exclusive agreement between the parties with respect to
the Premises.

38



--------------------------------------------------------------------------------



 



     37. NO RECORDING OF THIS LEASE. Neither this Lease, nor any affidavit or
other writing with respect thereto, shall be recorded by Tenant or by anyone
acting though or under or on behalf of Tenant.
     38. ATTORNEY’S FEES. The prevailing party in any legal proceeding brought
against the other with respect to this Lease or any transaction related thereto
shall in addition to all other recoveries permitted hereunder, shall be entitled
to recover court costs, reasonable attorney fees, and all other out-of-pocket
costs of litigation, including deposition, travel and witness costs, from the
nonprevailing party.
     39. COUNTERPARTS. This Lease may be executed in several counterparts, each
of which shall be deemed to be an original copy, and all of which taken together
shall constitute one agreement binding on all parties hereto, notwithstanding
that the parties shall not have signed the same counterpart.
     40. SIGNS. Tenant shall have the right to install, at its cost and expense,
any signs in the interior of the Premises. Tenant shall not install any exterior
sign (which shall be at its own expense) without obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required in
order for Tenant to install exterior signs that are substantially the same as
those at 311, 313 or 315 Enterprise Drive. All signage shall be in accordance
with all local rules, regulations and ordinances governing signage.
     41. CONDITION OF SPACE: APPROVALS. Tenant is taking the Initial Space in
“as is” condition, and Landlord shall prepare the Remaining Space for Tenant in
accordance with the requirements of Sections 44-46. In all cases, Tenant shall
have the right to approve final plans and specifications for work to be
performed pursuant to Sections 44-46, and all work to be performed shall comply
with applicable building codes.
     42. MECHANICAL SYSTEMS. As the landlord, Landlord will be responsible for
maintaining all mechanical systems in good working order.
     43. ADDITIONAL PROVISIONS.
          A. Notwithstanding the provisions of Section 9 or anything contained
herein or elsewhere in the Lease to the contrary, the Tenant shall not be
responsible (i) to pay for any capital improvements to the Building, and such
capital improvements shall not be deemed Additional Rent, and (ii) to pay for or
to otherwise maintain, repair, or replace the load bearing walls, the steel,
foundation, or the roof of the Building and the Premises (hereinafter referred
to as the “Structural Elements”), or (iii) to pay for, replace or otherwise
maintain the sanitary system(s), the electrical system(s), the HVAC systems,
and/or any other similar systems serving, located in, or passing through the
Building or the Premises (hereinafter referred to as the “Building Systems”),
all of which shall be the Landlord’s responsibility, at the Landlord’s sole cost
and expense.

39



--------------------------------------------------------------------------------



 



          B. Notwithstanding anything contained herein or in the Lease to the
contrary, in all instances where Tenant is required to indemnify, defend, and
hold Landlord harmless, Landlord agrees to give prompt notice to the Tenant of
the assertion of any claim, or the commencement of any suit, action, or
proceeding by any party, in respect of which indemnity may be sought by Landlord
hereunder specifying with reasonable particularity the basis therefor, and
providing the Tenant with any information with respect thereto that the Tenant
may reasonably request. The Tenant may, at its own cost and expense,
(i) participate in, and, (ii) assume the defense thereof, provided, however,
that the Tenant’s counsel is reasonably satisfactory to the Landlord, and the
Tenant shall thereafter consult with the Landlord upon the Landlord’s reasonable
request for such consultation from time to time with respect to such claim,
suit, action, or proceeding. If the Tenant assumes such defense, the Landlord
shall have the right (but not the obligation) to participate in the defense
thereof and to employ counsel, at its own cost and expense, separate form the
counsel employed by the Tenant. Whether or not the Landlord chooses to defend or
prosecute any such claim, suit, action or proceeding, the Landlord and the
Tenant shall cooperate in the defense or prosecution thereof. Any settlement or
compromise made or caused to be made by the Tenant or the Landlord of any such
claim, suit, action, or proceeding shall also be binding upon the Tenant or the
Landlord, as the case may be, in the same manner as if a final judgment or
decree had been entered by a court of competent jurisdiction in the amount of
such settlement or comprise, provided, however, that no party shall settle or
compromise any such claim, suit, action, or proceeding without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. In the event Tenant does not elect to assume the defense of any claim,
suit, action, or proceeding within a reasonable time of being notified by
Landlord, then such failure shall not relieve the Tenant or Landlord or their
respective obligations hereunder.
     44. BUILDING PREPARATION AND IMPROVEMENTS. With respect to the Remaining
Space, Landlord shall at its own cost and expense, be responsible for completing
the following items on or before April 1, 2009: (i) demolition of the existing
interior space, floor to ceiling, used by the prior tenant and preparation of
the interior space, clear of debris and without any interior walls, except the
walls around the sprinkler room, (ii) removal of the raised flooring and all
wiring/plumbing beneath such flooring, (iii) removal of the communications and
power trough hung from the structural steel and all electrical equipment and
wiring used by the prior tenant, (iv) removal of blackout panels on existing
windows, with all window space useable , (v) removal of unnecessary structural
steel columns that were unique to the prior tenant’s needs and which are located
at the front of the building and cross over a large portion of the windows, if
removal can be accomplished without jeopardizing the structural integrity of the
Building, (vi) removal of all Glycol piping installed by the prior tenant and
removal of all Glycol chillers from the roof, and removal of piv valve,
(vii) removal of circuit breaker boxes at rear of building, (viii) providing
near the back of the Building, but not against the dividing wall between the
Initial Space and the Remaining Space, an ample sized electrical room
satisfactory to Tenant with ample power and panels to service the Building,
(vii) providing rough functional plumbing to outfit a kitchen appropriate for
175 employees in accordance with applicable building and fire codes, rough
functional plumbing for sinks and toilets for bathroom facilities appropriate
for 175 employees in accordance with applicable building and fire codes (i.e.,
at least three mens’ and three womens’ bathrooms,

40



--------------------------------------------------------------------------------



 



but in no event less toilets and sinks than required by applicable building
codes), and rough functional plumbing for a closet with slop sink, all in
locations acceptable to Tenant, (ix) providing exterior doors that are
operational and keyed alike and overhead doors that are in working condition,
and (x) providing HVAC and duct work to handle an average load of the size
office space of the Building in accordance with Section 12A, and all existing
HVAC shall be inspected and brought into working order with appropriate duct
work to facilitate occupancy. Notwithstanding anything contained herein to the
contrary, Tenant shall pay to Landlord the difference between the cost of
required HVAC and the additional capacity Tenant requires for any laboratory
installation. In all cases, the Building and all work performed at the Remaining
Space pursuant to this Section 44 must be in compliance with applicable building
codes and be of the same or better quality of materials and workmanship as the
buildings at 313-315 Enterprise Drive have.
     45. PARKING IMPROVEMENTS. Landlord shall, at its own cost and expense, on
or before April 1, 2009, increase the number of parking spaces for the Building
to 175 spaces. Parking spaces in the back of the building shall include spaces
next to the Building as well as in the middle. All concrete pads behind the
Building shall be removed (except the one for a generator) and the balusters in
the middle of the back parking lot. Visitor spaces in front of the Building
shall be provided near the main entrance. Tenant shall have the right to approve
the final site plan and specifications for the 175 parking spaces in advance of
commencement of work. Parking shall comply with applicable building codes.
     46. LANDSCAPING, WALKWAYS, EXTERIOR LIGHTING AND CERTAIN REPAIRS. Landlord
at its own cost and expense shall (i) on or before April 1, 2009 upgrade the
existing landscaping by trimming and maintaining the trees and bushes, ensuring
none encroach over the walkways, plant flowers, and repair bare patches in the
grass, all in a manner similar to the landscaping at 311 Enterprise Drive,
(ii) on or before April 1, 2009 install a concrete walkway satisfactory to
Tenant to provide a walking route from 311 Enterprise Drive to the Building,
(iii) provide adequate exterior lighting in the parking lots and along the
walkways, satisfactory to Tenant, and (iv) on or before April 1, 2009 inspect
and repair, as needed, all concrete walkways, curbs, and stairs for cracks or
damage.
     47. ROOFTOP ANTENNA LICENSE. On or before May 15, 2008, Landlord shall have
received an assignment from Prior Landlord of Prior Landlord’s interest as
licensor under The Rooftop Antenna License dated October 17, 2006 between the
Prior Landlord and Tenant (attached as Exhibit C to the Prior Lease and
Exhibit B to this Lease). Such license shall continue in effect with the
Landlord substituting for the Prior Landlord as the licensor and the terms and
conditions described therein shall apply to this Lease and are deemed
incorporated herein by reference.

41



--------------------------------------------------------------------------------



 



     48. FIBER OPTIC LINES. The fiber optic lines previously installed by Tenant
shall be maintained by Tenant and shall not become the property of Landlord
until termination of this Lease.
     49. REIMBURSEMENT ALLOWANCE. Landlord shall reimburse Tenant up to a
maximum of $250,000 in the aggregate for costs and expenses incurred by Tenant
in finishing the interior space and making other improvements, upgrades, and
modifications for the kitchen, bathrooms, and closet with slop sink described in
Section 44 in the Remaining Space. These items may include, but are not limited
to, toilets, sinks, counters, cabinets, flooring, tiles, lighting, mirrors,
faucets, drywall, ceilings, doors, and handles. Landlord shall reimburse Tenant
within 30 days of receipt of supporting documentation for the costs and
expenses.
     IN WITNESS WHEREOF, the Landlord and the Tenant have executed or caused to
be executed, these presents, as of the date first hereinabove set forth.

            109 MORGAN LANE, LLC
        as Landlord
      By:   /s/ Arthur Rudner         Arthur Rudner                INTEGRA
LIFESCIENCES CORPORATION
        as Tenant
      By:   /s/ Stuart M. Essig         Name:   Stuart M. Essig        Title:  
President and Chief Executive Officer   

42



--------------------------------------------------------------------------------



 



         

Exhibit A
(SITE PLAN) [y65047y6504701.gif]

43



--------------------------------------------------------------------------------



 



Exhibit B
ROOFTOP ANTENNA LICENSE
     This ROOFTOP ANTENNA LICENSE (“License”) is made and given this 17th day of
October 2006, by PROVESTCO, INC., a Delaware corporation (“Licensor”), and
INTEGRA LIFESCIENCES CORPORATION, a Delaware corporation (“Licensee”).
W I T N E S S E T H:
     WHEREAS, by a Lease (the “Lease”) dated the 17th day of October 2006, by
and between Licensor and Licensee, Licensor leased to Licensee certain premises
containing 26,750 square feet of office space (the “Premises”) located in a
certain Building (“Building”) located at 109 Morgan Lane, Plainsboro, New
Jersey, which Premises are more particularly described in the Lease; and
     WHEREAS, Licensee desires to install one (1) antenna on the roof of the
Building for use in connection with its business in the Premises.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the parties hereto agree as
follows:

1.   Licensor hereby grants to Licensee a license to install, maintain and use a
portion of the roof of the Building for the purposes of installing one
(1) rooftop antenna dish pursuant to the specifications set forth on Exhibit “A”
attached hereto and incorporated herein by reference (“Antenna”) to be used in
connection with Licensee’s business at the Premises. Licensee shall be solely
liable for the acquisition, installation, maintenance and operation costs of
such Antenna, and shall hold Licensor harmless from all costs and expenses in
connection therewith. The license granted herein by Licensor is not exclusive,
and may be revoked by Licensor for cause at any time, provided thirty (30) days
prior written notice is given to Licensee. Prior to the expiration of the said
thirty (30) day period, Licensee shall remove the Antenna and related equipment
as provided hereinafter, and Licensee’s failure to so remove the Antenna shall
entitle Licensor to remove and dispose of the Antenna and related cabling and
equipment at Licensee’s sole cost.

2.   The Antenna shall be installed as provided in the specifications. Any
rooftop penetrations must be performed in a good and workmanlike manner by duly
licensed contractors approved or designated by Licensor, and Licensee shall be
liable for any damage to the roof or other portions of the Building caused by
such installation, maintenance or removal.

3.   The Antenna shall be located on the portion of the roof of the Building as
specified in Exhibit “B” attached hereto, or as otherwise mutually agreed by the
parties from time to time (the “Licensed Area”). In addition, Licensee may run
cables from the Antenna located in the Licensed Area to the Premises at
Licensee’s sole cost, provided Licensor consents to the wiring in advance, and
further provided that such wiring and installation of the Antenna shall comply
fully with all federal, state and local laws, rules, regulations, directives,
codes and ordinances.

44



--------------------------------------------------------------------------------



 



4.   The Antenna, related cabling and equipment (collectively, “Equipment”)
shall remain the personal property of Licensee, and shall not be deemed a
fixture. Licensor shall not be liable in any manner to Licensee for any damage
sustained by the Equipment, no matter what the cause, and Licensee agrees to
keep the said Equipment adequately insured at Licensee’s sole risk. Licensee
shall remove the Equipment upon the termination of the license granted herein,
or upon the termination or earlier expiration of the Lease, and shall restore
the Building, Licensed Area, and Premises to their prior condition, ordinary
wear and tear excepted. Licensee further agrees to locate, operate and maintain
the Antenna so as not to cause any interference with the reception, transmission
or other operation of other antennae, electrical or electronic equipment in the
Building or of other occupants of the Building, surrounding property owners,
governmental entities or public utilities.

5.   Licensor shall grant Licensee reasonable access to the Licensed Area during
the term of this License in order for Licensee to install, maintain and remove
the Equipment. Licensee, during the term of this License, and Licensee’s
contractors during any installation, maintenance and removal of the Equipment,
shall obtain and maintain in full force and effect, comprehensive liability
insurance in a minimum amount of One Million and No/100 Dollars ($1,000,000.00)
combined single limit, which insurance shall be issued by an insurer reasonably
acceptable to Licensor, shall name Licensor as an additional insured, shall
require the insurer to notify Licensor at least thirty (30) days prior to any
change, non-renewal or cancellation of such insurance, and shall waive the
insurer’s rights to subrogation. Licensee shall provide certificates of such
insurance required herein to Licensor upon request. Licensee shall indemnify,
defend and hold Licensor harmless from and against all losses, damages,
injuries, violations, fines, claims, costs and expenses, including attorney’s
fees, arising out of or in connection with the License, the Equipment or
Licensee’s use of the Licensed Area. The insurance required herein may be
provided in the form of an endorsement to the insurance policy(ies) required in
the Lease.

     IN WITNESS WHEREOF, Licensor has set its hand, and caused this License to
be executed by its authorized officer, on the date first set forth above.

                  LICENSOR:    
 
                Provestco, Inc.    
 
           
 
  By:   /s/ Harry H. Hallowell
 
Harry H. Hallowell    
 
  Its:   Senior Vice President and Treasurer    

45



--------------------------------------------------------------------------------



 



                  LICENSEE:    
 
                Integra LifeSciences Corporation    
 
           
 
  By:   /s/ Donald R. Nociolo
 
Donald R. Nociolo    
 
  Its:   Senior Vice President, Operations    

Sworn to and subscribed
before me this
11th day of October, 2006

     
/s/ Dianne Miller
 
   
 
   
Commission Expires          03/22/2007 
   

46